 



Exhibit 10.1
[Portions of the following have been omitted and separately filed with a request
for confidential treatment. The location is denoted by “[ ]” as follows.]
STRATEGIC ALLIANCE AGREEMENT
This Strategic Alliance Agreement (this “Agreement”) is entered into as of
October 27, 2005, (the "Effective Date”), by and between JLG Industries, Inc., a
company incorporated under the laws of Pennsylvania with its principal place of
business located at 1 JLG Drive, McConnellsburg, Pennsylvania 17233, on its own
behalf and on behalf of its Affiliates (collectively “JLG”), and Caterpillar
Inc., a company incorporated under the laws of Delaware with its principal place
of business located at 100 N.E. Adams St., Peoria, Illinois U.S.A. 61629, on its
own behalf and on behalf of its Affiliates (collectively “Caterpillar”). In this
Agreement, (i) Caterpillar and JLG are sometimes called singularly a “Party” and
collectively the “Parties”, and (ii) "Affiliate” means, with respect to a
person, any legal entity directly or indirectly controlling, controlled by, or
under common control with such person; where “control” means a direct or
indirect ownership interest of more than 50% in such legal entity or person.
RECITALS:
Caterpillar is a world leader in the design, manufacture, distribution and
product support of construction and mining equipment, diesel and natural gas
engines, and industrial gas turbines.
JLG is a world leader in the design, manufacture and distribution of
telehandlers and aerial work platforms.
Caterpillar and JLG have agreed to cooperate in the area of telehandler design,
manufacture, distribution, and product support by forming a strategic alliance
whereby each Party shall bring its respective competencies to provide
competitive, best in class telehandler products worldwide (the “Alliance”).
In furtherance of the Alliance the Parties have entered into this Agreement, a
Component Supply Agreement, and an Asset Purchase Agreement, each of even date
herewith (collectively, the “Alliance Agreements”).

1.   Manufacture and Sale by Caterpillar of B Series Telehandlers and Compact
Telehandlers

Caterpillar shall continue to manufacture until the EAME Manufacturing
Transition Date and sell Caterpillar B Series telehandler models TH220B, TH330B,
TH340B, TH350B, TH360B, TH460B, TH560B and TH580B (“B Series Telehandlers”) and
Caterpillar compact telehandler models TH210 and TH215 (“Compact Telehandlers”)
to its authorized Caterpillar dealers (the

1



--------------------------------------------------------------------------------



 



"Caterpillar Dealers”) in sufficient quantities to meet market demand (i) in
Europe, Africa and the Middle East, until a mutually agreed upon date between
August 1 and September 15, 2006, which date shall be agreed to by the Parties no
later than February 1, 2006 (the “EAME Transition Date”), and (ii) in the rest
of the world (including North America), until November 1, 2006 (the "ROW
Transition Date”), except for Caterpillar’s TH220B and TH330B models, and JLG’s
corresponding models of Caterpillar Branded Telehandlers, which, respectively,
Caterpillar will cease, except as provided below, and JLG commence, selling
throughout the entire world as of the EAME Transition Date. Within 30 days prior
to the EAME Transition Date (the “EAME Manufacturing Transition Date”),
Caterpillar shall cease manufacturing B Series Telehandlers and Compact
Telehandlers and as promptly thereafter as is practicable, JLG shall begin
manufacture of Caterpillar Branded Telehandlers. For the avoidance of doubt,
Caterpillar may sell B Series Telehandlers and Compact Telehandlers after the
EAME Transition Date or ROW Transition Date (as applicable) that were
manufactured prior to the EAME Transition Date or ROW Transition Date (as
applicable). Caterpillar shall have all responsibility for all B
Series Telehandlers and Compact Telehandlers manufactured and sold by
Caterpillar, including warranty, service, and product liability.
2. Manufacture and Sale by JLG of Caterpillar Branded Telehandlers

  2.1.   JLG’s Caterpillar Branded Telehandlers. JLG shall design, with the
assistance of Caterpillar as set forth in this Agreement, develop, manufacture,
and sell exclusively to Caterpillar Dealers worldwide the range of Caterpillar
branded telehandlers set forth in Exhibit A, as amended from time to time by the
mutual written agreement of the Parties (the “Caterpillar Branded
Telehandlers”). During the Term, JLG shall provide the Caterpillar Dealers
worldwide with Caterpillar Branded Telehandlers that are competitive in design,
quality, delivery, and price. No later than 30 days prior to the EAME Transition
Date, JLG shall establish sales and service processes with the Caterpillar
Dealers worldwide to enable JLG to support the Caterpillar Dealers in ordering,
distribution, pricing, policies, service information distribution, and service
training.     2.2.   Caterpillar Approval of JLG’s Telehandler Designs.

  2.2.1.   During the period from the Effective Date until 12 months following
the EAME Transition Date, JLG shall not change the design of its European line
of Caterpillar Branded Telehandlers from the B Series Telehandler product design
on which such European line is initially based without Caterpillar’s prior
written consent, which consent will not be unreasonably withheld; provided that
Caterpillar shall be deemed to have approved any design change that is required
(i) to comply with any applicable legal or safety requirement, or (ii) as a
result of the unavailability on commercially reasonable terms of components
intended to be incorporated into JLG’s European line of Caterpillar Branded
Telehandlers based on the B Series Telehandler.     2.2.2.   A team of between 9
and 15 engineers will work over a period of 12 to 18 months from the closing
date on cost reduction and emission compliance design efforts for

2



--------------------------------------------------------------------------------



 



      such European line. The team will be led by the JLG Engineering
Department, who will be responsible for the results of the team. JLG will make
at least 2 highly qualified engineers with telehandler design experience
available full time for such efforts, and Caterpillar will make between 7 and 11
highly qualified engineers with telehandler design experience in powertrain,
configuarator, electrical system, structures, cabs, machine performance, and
hydraulic systems available full time for such efforts. Beginning February 1,
2006, JLG shall pay Caterpillar monthly US $12,000 (which shall be the all-in
cost to JLG including, among other things, salary, standard office equipment,
and facility expenses) for each full time Caterpillar engineer, plus any
mutually agreed travel, prototyping, testing, or other costs and expenses. The
Caterpillar engineers will be supervised by a Caterpillar supervisor, but
directed by the JLG Engineering Department. Caterpillar shall remove and replace
any engineer upon JLG’s reasonable request in the event of poor performance or
malfeasance. To the extent JLG desires to reduce the number of such Caterpillar
engineers, JLG shall give Caterpillar 12 weeks prior notice of such reduction.  
  2.2.3.   Any and all intellectual property created by such Caterpillar
engineers while members of such team shall be deemed to be Transferred
Intellectual Property subject to the license grant to Caterpillar in Section 8.1
and the other rights and obligations of the Parties under Section 8 and shall be
(i) automatically assigned and is hereby assigned to JLG, and (ii) owned
exclusively by JLG. Caterpillar will, and will cause such engineers to, execute
customary forms of intellectual property assignments or acknowledgements and
take such other actions as may be reasonably necessary to assure that such
intellectual property rights are owned by and vested exclusively in JLG.    
2.2.4.   With respect to the North American line of Caterpillar Branded
Telehandlers as described in Section 2.4, Caterpillar shall have the right,
during the period from the Effective Date until 12 months following the ROW
Transition Date, to review and approve the integration process of Caterpillar
components into such telehandlers and to require reasonable modifications to the
design of such telehandlers to ensure a quality integration of such components.
    2.2.5.   Prior to the EAME Manufacturing Transition Date Caterpillar shall,
at its expense, complete the B Series design changes set forth in Exhibit H.

  2.3.   JLG’s European Line of Caterpillar Branded Telehandlers. Commencing on
the EAME Manufacturing Date and continuing for the remainder of the Term, JLG
shall manufacture and, commencing on the EAME Transition Date, JLG shall sell
exclusively to the Caterpillar Dealers in Europe the European line of
Caterpillar Branded Telehandlers designated and set forth in Exhibit A in
sufficient quantities to meet reasonably anticipated market demand, with
availability and delivery lead times no worse than typically provided to any
other comparable customer, dealer or distributor. For the [ ] following the EAME
Transition Date, (i) JLG will use the same model designations on its European
line of Caterpillar Branded Telehandlers as Caterpillar

3



--------------------------------------------------------------------------------



 



      currently uses on its B Series Telehandlers and (ii) JLG shall sell the
Caterpillar Branded Telehandlers to the Caterpillar Dealers in Europe at the
European Competitive Price (as defined in Exhibit A). Following the [ ] of the
EAME Transition Date, all pricing will be determined exclusively by JLG.    
2.4.   JLG’s North American Line of Caterpillar Branded Telehandlers. Commencing
on the ROW Transition Date and continuing for the remainder of the Term (except
that JLG’s obligations hereunder with respect to Caterpillar Branded
Telehandlers based on the B Series Telehandlers Models TH220B and TH330B shall
commence on the EAME Transition Date), JLG shall manufacture and sell
exclusively to the Caterpillar Dealers in North America the North American line
of Caterpillar Branded Telehandlers designated and set forth in Exhibit A in
sufficient quantities to meet reasonably anticipated market demand, with
availability and delivery lead times no worse than typically provided to any
other comparable customer, dealer or distributor. For the [ ] following the ROW
Transition Date, JLG shall sell such telehandlers to the Caterpillar Dealers in
North America at the North American Competitive Price (as defined in Exhibit A).
Following the [ ] of the ROW Transition Date, all pricing will be determined
exclusively by JLG.     2.5.   JLG’s Rest of World Line of Caterpillar Branded
Telehandlers. Commencing on the ROW Transition Date and continuing for the
remainder of the Term, JLG shall manufacture and sell exclusively to the
Caterpillar Dealers located outside of Europe and North America, Caterpillar
Branded Telehandlers designated and set forth in Exhibit A in sufficient
quantities to meet reasonably anticipated market demand, with availability and
delivery lead times no worse than typically provided to any other comparable
customer, dealer or distributor. For the [ ] following the ROW Transition Date,
JLG shall sell such telehandlers to the Caterpillar Dealers located outside of
Europe and North America at mutually agreed prices. Following the [ ] of the ROW
Transition Date, all pricing will be determined exclusively by JLG.     2.6.  
JLG’s Responsibility for Caterpillar Branded Telehandlers. JLG shall have all
responsibility for all telehandlers manufactured and sold by it, including
warranty, service, and product liability, subject to certain representations,
indemnification and other obligations of Caterpillar under the Alliance
Agreements.     2.7.   Warranty; Product Support Policies. For the 12 months
following the EAME Transition Date, JLG’s standard warranty for Caterpillar
Branded Telehandlers sold to Caterpillar Dealers in Europe shall be
substantially similar to Caterpillar’s standard warranty attached hereto as
Exhibit B. For the 12 months following the ROW Transition Date, JLG’s standard
warranty for Caterpillar Branded Telehandlers sold to Caterpillar Dealers in
North America and the rest of the world shall be substantially similar to JLG’s
standard warranty attached hereto as Exhibit G. Following the anniversary of the
EAME Transition Date or ROW Transition Date, as applicable, JLG shall determine,
in accordance with market demand, the standard warranty for Caterpillar Branded
Telehandlers, provided that such warranty shall not be for less than 1 year.
JLG’s warranty policies, technical support, parts procedures and processes, and
other after sale

4



--------------------------------------------------------------------------------



 



      services shall apply to Caterpillar Branded Telehandlers, provided that
for a period ending 12 months following the EAME Transition Date, Caterpillar
may review and make suggestions and recommendations as to the same to the extent
Caterpillar believes they are necessary to best serve the Caterpillar Dealers
and their customers and to protect Caterpillar’s goodwill.     2.8.   Mandatory
Caterpillar Components. Unless the Parties mutually agree otherwise, JLG shall
use only Caterpillar branded engines, transmissions, filters, hoses and
couplings purchased exclusively from Caterpillar on all Caterpillar Branded
Telehandlers. The foregoing obligation of JLG shall commence on the EAME
Transition Date or ROW Transition Date (as applicable) for all Caterpillar
Branded Telehandlers and for all of the above mentioned components, except that
with respect to transmissions for JLG’s North American line of Caterpillar
Branded Telehandlers, the obligation of JLG shall commence no later than
18 months after the ROW Transition Date. JLG shall be relieved of its
obligations in Section 2.3, 2.4 or 2.5 to meet market demand to the extent
Caterpillar does not timely make sufficient quantities of the above mandatory
components available to JLG.     2.9.   Caterpillar Specified Items. JLG shall
use only Caterpillar specified paint, keys, floor mats, seats, steering wheels,
decals (subject to JLG considerations on any safety and operating decals), and
nomenclature on all Caterpillar Branded Telehandlers.     2.10.   Technical
Information. JLG shall promptly provide Caterpillar from time to time with
complete, up to date, and accurate technical information concerning Caterpillar
Branded Telehandlers, including product specifications, benefits, features, and
optional equipment. Caterpillar shall promptly post such information on
Caterpillar’s internet website or provide a link from Caterpillar’s internet
website to such information.     2.11.   Cab Competency Center. JLG may, for a
mutually agreed upon fee, engage Caterpillar to provide mutually agreed services
to JLG from Caterpillar’s Cab Competency Center in connection with the
development of cabs for Caterpillar Branded Telehandlers.     2.12.  
Caterpillar Dealers. Promptly following the Effective Date, Caterpillar shall
provide JLG with a current list of all Caterpillar Dealers, and their dealer
principals, service territories, and facility locations. During the Term,
Caterpillar shall notify JLG of the appointment or termination of any
Caterpillar Dealer, including its dealer principal(s), the service territory
assigned to such Caterpillar Dealer, and its facility locations.     2.13.  
Minimum Content Requirements. The Parties understand and acknowledge that a goal
of the Alliance Agreements is that, commencing January 1, 2010, and on an annual
basis thereafter during the Term, a minimum of 90% of Caterpillar Branded
Telehandlers and JLG Supplied Telehandlers, in the aggregate, contain
(i) Caterpillar Engines or Perkins Engines and (ii) Caterpillar Transmissions or
Turner Transmissions (the “Minimum Content Goal”). The Sales Report required
under Section 9.3 shall be utilized in monitoring the Parties success in meeting
the Minimum Content Goal. In the event the

5



--------------------------------------------------------------------------------



 



      Minimum Content Goal is not met in any calendar year, the Parties shall
meet during the following year to discuss the reasons therefor and potential
solutions thereto.     2.14.   Attachments. Caterpillar shall sell to JLG, at
prices to be mutually agreed by the Parties, Caterpillar’s current attachments
(i.e., work tools) common between B Series Telehandlers and other Caterpillar
products solely for JLG to manufacture a Caterpillar Branded Telehandler where
such an attachment is included as part of an order placed by a Caterpillar
Dealer for such Caterpillar Branded Telehandler. JLG shall not knowingly sell,
offer to sell, distribute, or promote to its customers or dealers (including the
Caterpillar Dealers) such attachments as an aftersale product. All aftersale
common attachments shall be sold exclusively by Caterpillar to the Caterpillar
Dealers.

3. JLG Telehandlers

  3.1.   JLG Telehandlers. In this Agreement, (i) “JLG Brand Telehandlers” means
all telehandler products manufactured by or for JLG (i.e., all brands from time
to time), except for telehandlers sold pursuant to military or other government
contracts and private label brands, and (ii) “JLG Supplied Telehandlers” means
JLG Brand Telehandlers sold to a Caterpillar Dealer. JLG shall sell JLG Supplied
Telehandlers to Caterpillar Dealers in sufficient quantities to meet reasonably
anticipated market demand as a group.     3.2.   Prices and Sales Terms to
Certain Caterpillar Dealers. Following the ROW Transition Date, JLG shall sell
to each Caterpillar Dealer located in North America for such dealer’s rental
operations JLG Brand Telehandlers at prices (considering JLG net invoice pricing
and all incentives, market support fees and volume rebates to dealers or
customers or any Affiliates of such dealers or customers) and on other sales
terms (taken as a whole) that [ ]. Such prices and terms shall only be provided
to such Caterpillar Dealer if it does not, following the ROW Transition Date,
purchase a model of telehandler for its rental operations that is not a
Caterpillar Branded Telehandler or a JLG Brand Telehandler if there is a
substantially similar (in function and specification) Caterpillar Branded
Telehandler or JLG Brand Telehandler.

4. Additional Product Support Provisions

  4.1.   Parts Distribution for Caterpillar Branded Telehandlers. With input
from the Alliance support team described in Section 5, the Parties shall, no
later than April 1, 2006, mutually agree upon a system for the fulfillment of
replacement parts orders placed by Caterpillar Dealers with respect to
Caterpillar Branded Telehandlers based on the following parameters, with the
goals that (i) all parts to support Caterpillar Branded Telehandlers will be
sold to the Caterpillar Dealers by Caterpillar, and JLG shall not sell any parts
to the Caterpillar Dealers to support Caterpillar Branded Telehandlers, and
(ii) except for all (A) engine parts and transmission parts, (B) B
Series Telehandler and Compact Telehandler parts, (C) replacement filters,
hoses, and couplings, and parts therefor, and (D) parts that are common between
Caterpillar Branded Telehandlers and machines or equipment manufactured by or
for Caterpillar or sold by Caterpillar,

6



--------------------------------------------------------------------------------



 



      Caterpillar will purchase all parts to support Caterpillar Branded
Telehandlers from JLG at prices and on terms to be mutually agreed by the
Parties. Failure of the Parties to reach agreement by April 1, 2006, on such
system for the fulfillment of replacement parts orders placed by Caterpillar
Dealers shall not be grounds for termination of this Agreement by either Party.
    4.2.   Caterpillar Engine and Transmission Parts. All Caterpillar engine
parts and transmission parts to support components sold by Caterpillar to JLG
shall be sold directly by Caterpillar to the Caterpillar Dealers.     4.3.  
Perkins and Turner Parts. Perkins Master Distributors shall be the sole source
for all engine parts required to support Perkins branded engines in JLG Brand
Telehandlers, and Caterpillar shall be the sole source for all Turner
transmission parts required to support Turner branded transmissions in JLG Brand
Telehandlers. Caterpillar shall give good faith consideration and assistance to
JLG dealers and JLG’s ServicePlus locations to become second level dealers of
the Perkins Master Distributors.     4.4.   JLG’s Purchase of Engine and
Transmission Parts. JLG shall purchase (i) Caterpillar engine parts exclusively
from the Caterpillar Dealers, (ii) Turner transmission parts exclusively from
Caterpillar, and (iii) Perkins engine parts exclusively from the Perkins Master
Distributors.     4.5.   Caterpillar Filters, Hoses and Couplings. All
replacement filters, hoses and couplings to replace the filters, hoses and
couplings sold by Caterpillar to JLG pursuant to Section 2.8 for use in the
manufacture by JLG of Caterpillar Branded Telehandlers shall be sold directly by
Caterpillar to Caterpillar Dealers.     4.6.   No Will Fit Parts by JLG. JLG
shall not knowingly manufacture or have manufactured, sell, offer to sell,
distribute, or promote to its customers or dealers (including the Caterpillar
Dealers) any “will fit” parts that compete with (i) parts or components sold by
Caterpillar to JLG or to the Caterpillar Dealers, pursuant to Sections 4.2
through 4.5, to support Caterpillar Branded Telehandlers or JLG Brand
Telehandlers (other than hoses and couplings for JLG Brand Telehandlers), or
(ii) Perkins engine parts or Turner transmission parts. JLG shall not actively
promote the use of any parts manufactured by or on behalf of JLG for use in B
Series Telehandlers or Compact Telehandlers sold prior to the EAME Transition
Date and ROW Transition Date, as applicable, or any other product manufactured
by or for Caterpillar (other than Caterpillar Branded Telehandlers) or develop
or have developed a cross reference therefor.     4.7.   No Will Fit Parts by
Caterpillar. Except for (i) engine parts and transmission parts as described in
Sections 4.2 and 4.3, (ii) B Series Telehandler and Compact Telehandler parts,
(iii) replacement filters, hoses, and couplings, and parts therefor, sold by
Caterpillar to JLG or to the Caterpillar Dealers, (iv) Caterpillar parts that
are common, as of the Effective Date, between Caterpillar Branded Telehandlers
or JLG Supplied Telehandlers, on the one hand, and machines or equipment
manufactured by or for Caterpillar or sold by Caterpillar, on the other hand,
and (v) “will fit” parts not unique to

7



--------------------------------------------------------------------------------



 



      telehandlers, Caterpillar shall not knowingly manufacture or have
manufactured, sell, offer to sell, distribute, or promote to the Caterpillar
Dealers any “will fit” parts that compete with parts sold by JLG to support JLG
Supplied Telehandlers. Caterpillar shall not develop or have developed a cross
reference for any “will fit” parts that it has agreed to not knowingly
manufacture or have manufactured, sell, offer to sell, distribute, or promote
pursuant to the foregoing sentence.     4.8.   JLG Part Numbers. For parts used
only on both B Series Telehandlers and Caterpillar Branded Telehandlers,
Caterpillar acknowledges that JLG may use Caterpillar part numbers. If the
parties mutually agree on a system for the fulfillment of replacement parts
orders by Caterpillar Dealers pursuant to Section 4.1 whereby all parts to
support Caterpillar Branded Telehandlers will be sold to the Caterpillar Dealers
by Caterpillar, Caterpillar hereby acknowledges that JLG may use Caterpillar
part numbers and part number schemes for all parts to service Cat Branded
Telehandlers. If the Parties do not mutually agree on such a system prior to
April 1, 2006, JLG shall, by October 1, 2006, transition to using part numbers
and part number schemes for any parts or components that it may manufacture or
have manufactured, sell, offer to sell, distribute, or promote that are
appreciably different from Caterpillar’s part numbers or part number schemes.
Caterpillar and JLG agree to equally share the cost for the engineering activity
to transition the Caterpillar part numbers to JLG part numbers. For purposes of
identification, to the extent practicable and consistent with current JLG
practices, JLG shall stamp, forge, cast, etch, or otherwise conspicuously mark
or package each part and component that it may manufacture or have manufactured,
sell, offer to sell, distribute, or promote with a part number and part number
scheme that is appreciably different from that used by Caterpillar.

5. Assistance and Coordination

  5.1.   Caterpillar Alliance Assistance. To facilitate the cooperative
development of Caterpillar Branded Telehandlers and the integration of
Caterpillar components into Caterpillar Branded Telehandlers and JLG Brand
Telehandlers and other JLG branded products, Caterpillar shall, unless the
Parties mutually agree otherwise, for a period of 2 years, or such longer period
of time as the Parties may mutually agree, put in place a support team to foster
the success of the Alliance. The support team shall consist of a minimum of 5
individuals to include one Alliance manager, one marketing representative
covering North and South America, one marketing representative covering Europe
and Asia Pacific, one product support manager, and one engineering technology
manager. The marketing representatives shall support communications and help to
build relationships between JLG and the Caterpillar Dealers, the product support
manager shall provide support and consult with JLG, and the engineering
technology manager shall assist with the design, development, and manufacturing
of Caterpillar Branded Telehandlers and JLG Supplied Telehandlers. The Alliance
manager shall facilitate discussions between JLG and Caterpillar Financial
Services Corporation.     5.2.   JLG Alliance Assistance. To facilitate the
cooperative development of the Caterpillar Telehandlers and the integration of
Caterpillar components into Caterpillar Branded

8



--------------------------------------------------------------------------------



 



      Telehandlers and JLG Supplied Telehandlers and other JLG branded products,
JLG shall, unless the Parties mutually agree otherwise, for a period of 2 years,
or such longer period of time as the Parties may mutually agree, put in place a
support team to foster the success of the Alliance. The support team shall
consist of a minimum of 5 individuals to include one Alliance manager, one
marketing representative covering North and South America, one marketing
representative covering Europe and Asia Pacific, one product support manager,
and one engineering technology manager. The marketing representatives shall
support communications and help to build relationships between JLG and the
Caterpillar Dealers, the product support manager shall provide support and
consult with Caterpillar, and the engineering technology manager shall assist as
necessary with, and from time to time provide relevant information to
Caterpillar personnel relating to, the design, development and manufacturing of
Caterpillar Branded Telehandlers and JLG Supplied Telehandlers.     5.3.  
Caterpillar Support Services. In addition to the support described in Section
5.1, Caterpillar shall invite JLG to participate, at JLG’s expense, in
Caterpillar, Caterpillar Dealer, and customer marketing, training and
promotional activities relevant to the telehandler business. In addition, in
North America JLG will be invited to participate in annual dealer rental product
training programs (of which there are typically 2 centralized programs held per
year) and the annual salesman product training seminars held in Tucson, Arizona.
In Europe, JLG will be invited to participate in key training events that will
occur at the Sales Training Campus in Malaga, Spain starting in 2006 and in a
train-the-trainer event that occurs with key new product introductions.
Caterpillar shall, on a periodic basis, provide to JLG a copy of Caterpillar’s
current customer marketing, training and promotional activities calendar.    
5.4.   Communications Coordinators. Caterpillar and JLG shall each appoint a
primary communications coordinator to facilitate communication between the
Parties. JLG’s coordinator shall attend Caterpillar’s brand communications
training as soon as reasonably possible.

6. License and Use of Marks

  6.1.   License Grant. For the Term of this Agreement, and except as otherwise
provided under Section 11.7 hereof, Caterpillar Inc. hereby grants to JLG a
non-exclusive, worldwide license to use those Caterpillar marks (the
“Caterpillar Marks") and secondary marks set forth in attached Exhibit C
(collectively the “Marks”), with no right to transfer, assign, or sublicense,
exclusively in connection with designing, manufacturing, having manufactured
(provided the manufacturing third party has signed a written agreement relating
to the Marks with Caterpillar), marketing, promoting, offering to sell, selling,
leasing, financing, importing, and exporting Caterpillar Branded Telehandlers
and their progeny, and mutually agreed service parts, packaging, and components,
all of which must be for the purpose of transacting exclusively with Caterpillar
Dealers or, in the case of used Caterpillar telehandlers acquired by JLG from
the Caterpillar Dealers, other parties to the extent reasonably required by JLG
to dispose of such used Caterpillar telehandlers, but, in any event, not in
connection with any other telehandlers, products,

9



--------------------------------------------------------------------------------



 



      service parts, packaging, or components (unless such other service parts,
packaging or components are branded by Caterpillar with one or more of the
Marks). Caterpillar Inc. shall retain ownership of, and, except as provided in
the foregoing sentence, all rights in and to, the Marks, and all goodwill
relating thereto shall inure to the benefit of and remain vested in Caterpillar
Inc. Except as otherwise provided in Section 11.7, this license shall
automatically terminate upon the termination or expiration of this Agreement.  
  6.2.   Notice of Third Party Infringement of Marks. JLG shall provide
Caterpillar Inc. with prompt notice of any alleged, actual or threatened
infringement or dilution of the Marks or of any alleged, actual or threatened
unfair competition, passing-off or other similar action of which JLG may become
aware, giving particulars thereof, and JLG shall provide reasonable information
and assistance to Caterpillar, at Caterpillar’s expense, in the event that
Caterpillar, in its sole discretion, decides to initiate investigation or
proceedings. Caterpillar shall diligently protect and defend its rights in the
Marks and the license granted hereby, and shall have the sole right to initiate
and control any and all legal actions to enforce its rights in the Marks and
shall retain any and all recoveries from such actions. JLG shall not initiate
any action concerning or related to infringement of the Marks, unfair
competition, or any other claim based upon the Marks.     6.3.   No Challenge,
Interference, or Registration by JLG. JLG agrees not to intentionally, whether
directly or indirectly, question, attack, contest, or in any other manner impugn
the validity or enforceability of the Marks, or Caterpillar Inc.’s ownership
thereof, or any registration therefor by Caterpillar and will take no action
that will intentionally interfere with, diminish, or impair the Marks or
Caterpillar’s rights therein, including in any action in which enforcement of a
provision of this Agreement is sought; nor shall JLG willingly become a party
adverse to Caterpillar in any action, claim, suit, litigation, arbitration, or
other proceeding in which a third party contests the validity or enforceability
of the Marks or Caterpillar’s rights therein. JLG agrees not to register or use
any mark that is identical to or confusingly similar to any of the Marks or that
might otherwise dilute any of the Marks. If any application for registration is
filed in any jurisdiction by JLG which relates to any mark which, in
Caterpillar’s reasonable opinion, is confusingly similar, deceptive, or
misleading with respect to the Marks or which dilute the Marks, JLG shall, upon
notice from Caterpillar, immediately abandon and withdraw any such application
or registration.     6.4.   JLG Assistance to Caterpillar. JLG agrees, at
Caterpillar’s expense, to assist Caterpillar in the registration, maintenance,
and/or enforcement of the Marks as may be reasonably requested by Caterpillar
from time to time, such assistance to include executing documents, providing
evidence, or recording this license or JLG as licensee of Caterpillar Inc. with
respect to the Marks.     6.5.   Representation and Warranty. Caterpillar Inc.
represents and warrants to JLG that: (i) to Caterpillar Inc.’s Knowledge,
Caterpillar Inc. owns all legal and beneficial rights, title and interest in and
to all of the Caterpillar Marks, free and clear of any liens, encumbrances, or
right of any third party (other than liens, encumbrances, or rights that do not
interfere or conflict with JLG’s use of the Caterpillar Marks as contemplated by
this Agreement),

10



--------------------------------------------------------------------------------



 



      (ii) the Caterpillar Marks, to Caterpillar Inc.’s Knowledge, do not
infringe or dilute any third party mark or other intellectual property right,
(iii) it has not granted to any third party any license or right to use the
Marks in connection with telehandlers, (iv) there are no actions, suits,
proceedings or claims pending or, to Caterpillar Inc.’s Knowledge, threatened
with respect to the Marks that would affect, impair or undermine the rights that
Caterpillar Inc. is granting JLG hereunder in the Marks, (v) Caterpillar Inc.
has the full authority and right to grant the license set forth in Section 6.1,
and (vi) JLG has the right to use the Marks as provided in Section 6.1 and
otherwise in this Agreement.

  6.6.   Caterpillar’s Quality Standards.

  6.6.1.   JLG shall only have a right to use the Marks as set forth in
Section 6.1 or otherwise in this Agreement for so long as the quality, product
support, and services (each taken as a whole) for Caterpillar Branded
Telehandlers remain consistent with the high quality of goods and services (each
taken as a whole) associated with Caterpillar construction equipment products
generally manufactured and marketed in Caterpillar’s Building and Construction
Products division or such successor division that generally manufactures and
markets construction equipment (the “Trademark Quality Standards”).     6.6.2.  
Upon Caterpillar’s reasonable request, JLG shall furnish or make available to
representatives of Caterpillar (i) samples of any Caterpillar Branded
Telehandlers or other items described in Section 6.1 bearing a Mark for
inspection, survey, testing, and review to assure conformance with Caterpillar’s
quality standards, (ii) data relating to the conformance of Caterpillar Branded
Telehandlers and associated product support and services to Caterpillar’s
quality standards, and (iii) samples of instruction and warranty materials to be
provided with Caterpillar Branded Telehandlers. Caterpillar shall bear all
reasonable expenses for any shipment of goods to Caterpillar or collection or
provision by JLG of data, at the request of Caterpillar, other than in JLG’s
ordinary course of business.     6.6.3.   Should Caterpillar reasonably believe
at any time that the quality, product support, or services (each taken as a
whole) for Caterpillar Branded Telehandlers or other items described in
Section 6.1 are not consistent with the Trademark Quality Standards, Caterpillar
shall notify JLG in writing of such alleged deficiency, which notice shall
include a detailed explanation of, and Caterpillar’s suggested cure for, such
alleged deficiency. JLG shall, within 10 days of Caterpillar’s notice to JLG,
notify Caterpillar that JLG (i) has or will take curative steps to alleviate the
alleged deficiency within 60 days and include a detailed explanation of such
curative steps, or (ii) disagrees, in good faith, with Caterpillar’s reasonable
belief of the alleged deficiency, which notice shall include a detailed
explanation of why JLG disagrees. In the event the parties are in disagreement
about the alleged deficiency (a “Quality Dispute”), within 10 days of JLG’s
notice to Caterpillar of such disagreement, senior executives of the Parties
shall meet to attempt to resolve the Quality Dispute. In the event that such
senior executives are unable to resolve the Quality Dispute despite good faith
efforts, the Parties shall submit such matter to mediation under the

11



--------------------------------------------------------------------------------



 



      Commercial Mediation Procedures of the American Arbitration Association
and a mediator shall be selected, both within 3 days. Once commenced, no such
mediation shall be permitted to proceed for more than 10 days. Each Party shall
bear its own costs relating to the mediation, but the costs and expenses of the
mediator and any administrative costs of the mediation shall be borne equally by
the Parties.     6.6.4.   In the event the Parties are unable to resolve the
Quality Dispute, the parties shall submit such matter to binding arbitration in
Chicago, Illinois, before a single arbitrator under the auspices and pursuant to
the Commercial Arbitration Rules then in effect of the American Arbitration
Association. The arbitration hearing will be scheduled so that it is concluded
within 20 days from the date of the filing of the arbitration, and the
arbitrator shall render his decision within 10 days after the closing of the
hearing. The arbitrator will be chosen under the usual procedures and from the
usual panels of the American Arbitration Association except that the arbitrator
shall not have performed, directly or indirectly, a material amount of work for
either Party within the five-year period immediately preceding the date of his
selection or intend or desire to perform work for either party within one year
following the date of his selection. The sole issue to be arbitrated before the
arbitrator is whether the alleged deficiency exists, and the arbitrator may only
find either (i) the alleged deficiency exists, or (ii) the alleged deficiency
does not exist. This determination shall be given preclusive or collateral
estoppel effect. Each Party shall bear its own attorneys’ fees and costs
relating to the arbitration, but the costs and fees of the arbitrator, the fees
to the American Arbitration Association, and any other costs of such arbitration
shall be borne equally by the Parties. If the arbitrator determines that JLG is
deficient, JLG shall have the opportunity to cure pursuant to Section 11.4. If
JLG does not cure such deficiency within the 90 day time period set forth in
Section 11.4 (or a longer period of time if Caterpillar in its discretion so
agrees in writing), Caterpillar may terminate the license to the Marks granted
under this Agreement.

  6.7.   Review of Use of Marks; Presentation. All use of the Marks on
Caterpillar Branded Telehandlers and other items described in this Section 6
shall be subject to Caterpillar’s prior approval and any changes to such use
shall be subject to additional Caterpillar review and approval, which approval,
in each case, shall not be unreasonably withheld or delayed. JLG shall use the
Marks on Caterpillar Branded Telehandlers and the other items described in this
Section 6 pursuant to reasonable instructions and guidelines provided by
Caterpillar from time to time to ensure that the Marks and such products bearing
the Marks are presented in a manner consistent with how Caterpillar presents its
products with the Marks from time to time to the public.     6.8.   Advertising
and Other Materials. JLG shall be responsible for obtaining Caterpillar’s prior
written approval of any proposed public announcements (except as required by
applicable law or rules of the New York Stock Exchange, provided JLG has
provided Caterpillar with reasonable advance notice of the content of the
proposed announcement, the reasons that such announcement is required, and the
time and place that the announcement will be made), advertising, or marketing
materials regarding Caterpillar

12



--------------------------------------------------------------------------------



 



      Branded Telehandlers or any other use of the Caterpillar name or Marks or
any reference to Caterpillar or the Caterpillar Dealers, which approval shall
not be unreasonably withheld or delayed.     6.9.   Approval Process for Use of
Marks. With respect to uses of the Caterpillar name or Marks as contemplated in
Sections 6.7 and 6.8, JLG shall provide to Caterpillar, for Caterpillar’s
approval, samples of any proposed advertising or marketing materials, displays,
or uses, including public announcements, that include the Caterpillar name or
Marks (collectively, the “Materials") and their intended application at least
15 days prior to their use or publication. Caterpillar shall notify JLG of its
acceptance or rejection of such Materials within 10 days after such Materials
are submitted to Caterpillar, which notice, in the case of rejection, shall
include a detailed explanation of the reasons for the rejection thereof;
provided that, if Caterpillar fails to notify JLG regarding the acceptance or
rejection of such Materials within such 10 days, such materials shall be deemed
rejected and, upon the request of JLG, Caterpillar shall provide a detailed
reason therefor. Once Materials are approved, they are deemed approved during
the Term, unless written notice of subsequent disapproval of the same is
provided to the JLG.     6.10.   No JLG Marks. Except as required by applicable
law, for patent protection or under ANSI, ASME, CE, EN, CSA, or AS standards, no
component or part incorporated into Caterpillar Branded Telehandlers shall have
any brand or mark of JLG.     6.11.   Other JLG Products. JLG shall clearly
distinguish Caterpillar Branded Telehandlers and other items described in
Section 6.1 bearing a Mark from all other products and items that it may design,
manufacture, have manufactured, market, sell, offer to sell, or distribute. In
accordance with the foregoing sentence, JLG shall not use Caterpillar specified
paint (or other substantially similar color), keys, floor mats, seat, steering
wheel, nomenclature, and the Marks (or items confusingly similar thereto) on
such other products and items.

7. License of Caterpillar Intellectual Property

  7.1.   License Grant. For the Term of this Agreement, and subject to the terms
and conditions of this Agreement, Caterpillar hereby grants to JLG a
non-exclusive, worldwide license, with no right to transfer or assign, to use
the intellectual property set forth on Exhibit D (the “Common Intellectual
Property”) exclusively in connection with designing, manufacturing, having
manufactured, selling, offering to sell, importing, and exporting Caterpillar
Branded Telehandlers, JLG’s current telehandler product line, and a common
telehandler platform to be developed for sale commencing one year after the EAME
Transition Date in Europe, Africa, and the Middle East (the “JLG Common
Platform”), their progeny and, unless restricted or prohibited elsewhere in this
Agreement, service parts and components for Caterpillar Branded Telehandlers,
which must be sold exclusively through the Caterpillar Dealers, but, in any
event, not in connection with any (i) telehandlers or other products other than
Caterpillar Branded Telehandlers, the JLG Common Platform, or JLG’s current
telehandler product line, (ii) service parts or

13



--------------------------------------------------------------------------------



 



      components for any engines or transmissions, (iii) service parts or
components for telehandlers or other products other than Caterpillar Branded
Telehandlers, the JLG Common Platform, or JLG’s current telehandler product
line, or (iv) packaging. Notwithstanding any other provision of this Agreement,
JLG shall have no right to use the “Restricted Common Intellectual Property” (as
defined in Exhibit D) other than in connection with Caterpillar Branded
Telehandlers. Caterpillar shall retain ownership of, and except as expressly
provided in this Section 7, all right, title, and interest in, to, and under,
the Common Intellectual Property. Except as otherwise provided under
Section 11.7, this license shall automatically terminate upon the termination or
expiration of this Agreement.

7.2. Software.

  7.2.1.   All Software included in the Common Intellectual Property is subject
to the following additional terms and conditions. “Software” includes the
executable code of the following Caterpillar proprietary software: (i) the
version of Electronic Technician (“ET”) specific to the B Series Telehandlers,
(ii) the version of the flash files for B Series Telehandlers’ electronic
control modules as released for production, and (iii) the current version of
Product Software Programming System (“PSPS”).     7.2.2.   Caterpillar hereby
grants to JLG, and JLG hereby accepts, a nonexclusive, nontransferable license
to install and use the ET software only with JLG’s European line of Caterpillar
Branded Telehandlers, so long as such software is used on Caterpillar
recommended hardware.     7.2.3.   Caterpillar hereby grants to JLG, and JLG
hereby accepts, a nonexclusive, nontransferable license to install and use a
copy of the flash file software described in Section 7.2.1(ii) only with the
associated electronic control modules for use with JLG’s European line of
Caterpillar Branded Telehandlers, so long as such software is used on
Caterpillar recommended hardware.     7.2.4.   Caterpillar hereby grants to JLG,
and JLG hereby accepts, a nonexclusive, nontransferable license to install and
use one copy of the PSPS software for the Term of this Agreement but only at
JLG’s production facility for JLG’s European line of Caterpillar Branded
Telehandlers.     7.2.5.   Caterpillar retains all right, title and interest in
the Software, and nothing contained herein shall be construed as the
relinquishment on the part of Caterpillar of any of its ownership interest in
the Software.     7.2.6.   JLG shall not copy, distribute, sublicense, or
otherwise transfer or make available the Software, except as explicitly
authorized herein, and under no circumstances to any third party. JLG shall not
reverse engineer, decompile, disassemble, or otherwise attempt to gain the
source code to the Software.

14



--------------------------------------------------------------------------------



 



  7.2.7.   The Software licenses granted under this Section 7.2 will
automatically terminate (i) 12 months after the EAME Transition Date, or
(ii) upon termination of this Agreement, whichever occurs first. Upon
termination of this Software license, JLG shall erase all Software from all
computing systems and return or destroy any media containing the Software.

  7.3.   JLG Assistance to Caterpillar. JLG shall execute such standard form
documents and, at Caterpillar’s expense, such other documents as Caterpillar may
reasonably request from time to time to evidence and record with all appropriate
authorities that, except as provided in this Section 7, all right, title, and
interest in, to, and under the Common Intellectual Property resides in
Caterpillar.     7.4.   Sublicenses. JLG may grant sublicenses to any or all of
the Common Intellectual Property solely for the uses described in Section 7.1;
provided that (i) any such sublicense is in writing in a form reasonably
acceptable to Caterpillar and imposes substantially similar obligations (to the
extent relevant) on the sublicensee as are contained in this Agreement with
respect to JLG (including Section 14 regarding Confidentiality), (ii) JLG uses
commercially reasonable efforts to ensure that all sublicensees duly observe and
perform such obligations in all material respects, (iii) JLG shall remain
responsible for all acts and omissions of such sublicensees as if by JLG, and
(iv) all sublicenses shall automatically terminate upon the termination or
expiration of this Agreement.     7.5.   Modifications and Improvements. With
the exception of Software, JLG shall have a right to modify the Common
Intellectual Property solely for the uses described in Section 7.1. JLG shall
promptly disclose to Caterpillar, in such detail as Caterpillar may reasonably
request, all Improvements to the Common Intellectual Property that JLG may
develop or acquire during the Term (the “JLG Improvements”). JLG shall assign
and hereby automatically assigns all right, title and interest in and to such
Improvements to Caterpillar, and Caterpillar shall have full ownership rights to
all JLG Improvements; provided, however, that Caterpillar hereby grants to JLG a
perpetual royalty-free, non-exclusive, worldwide license, with no right to
transfer or assign, to design, manufacture, have manufactured, sell, offer to
sell, import, and export any products or processes embodying such JLG
Improvements. Caterpillar shall have full ownership rights to all Improvements
to the Common Intellectual Property that Caterpillar may develop or acquire, and
JLG shall have no right whatsoever to use any such Improvements. “Improvements”
means all additions, improvements, modifications, or adaptations to any part of
the Common Intellectual Property or the Transferred Intellectual Property, as
applicable, developed or acquired by either Party during the Term. JLG will, at
Caterpillar’s expense, execute customary forms of intellectual property
assignments or acknowledgements to transfer such intellectual property rights to
Caterpillar.     7.6.   Technical Assistance. As soon as practicable following
the execution hereof, Caterpillar shall provide JLG with all documentation and
other materials reasonably necessary for JLG to access and utilize the Common
Intellectual Property and otherwise exercise its license rights granted
hereunder. For a period of 24 months following the Effective Date,

15



--------------------------------------------------------------------------------



 



      Caterpillar, through the engineering technology manager referred to in
Section 5.1, shall provide technical assistance reasonably requested by JLG to
facilitate JLG’s efficient and proper use of the Common Intellectual Property
for permitted uses under this Agreement. To the extent required for JLG to read
and understand output files acquired from Caterpillar relating to hydraulic,
cooling, and sound analyses for B Series Telehandlers, Caterpillar will use its
Dynasty, Cool1, and Sonic+ software for extracting any data reasonably required
by JLG and put it into a form usable by JLG using JLG tools. In the event that
data cannot be extracted and translated into a usable form, Caterpillar will
utilize such software on JLG’s behalf. In no event will Caterpillar provide
these services for JLG’s new product development or any purpose other than as
set forth above.     7.7.   Backup Copy. JLG may make, maintain and retain one
backup copy of the Common Intellectual Property.     7.8.   Representation and
Warranty. Caterpillar represents and warrants to JLG that (i) Caterpillar
beneficially owns free and clear of any liens all rights, title and interests in
and to the Common Intellectual Property, (ii) Caterpillar has not granted
(except to its suppliers in connection with B Series Telehandlers and Compact
Telehandlers) and will not grant any license or right to use the Common
Intellectual Property to any third party for use by or on behalf of a
telehandler manufacturer or otherwise in connection with the design,
development, manufacture, use, sale, offer for sale, import or export of
telehandlers, (iii) no claim is pending or, to Caterpillar’s Knowledge,
threatened asserting that any use of the Common Intellectual Property as
contemplated hereunder infringes, violates or misappropriates any intellectual
property right of any third party, (iv) Caterpillar has the full authority and
right to grant the licenses and rights set forth herein, and (v) JLG has the
right to use the Common Intellectual Property as provided hereunder.     7.9.  
No Obligation to Maintain; No Implied License. Caterpillar shall have no
obligation to file or prosecute any patent application or maintain any patent in
force or to maintain the confidentiality of any Common Intellectual Property.
Nothing herein shall be construed as granting by implication, estoppel, or
otherwise any licenses or rights under any intellectual property other than as
specifically licensed herein.     7.10.   Abandonment. In the event that
Caterpillar elects to abandon or otherwise relinquish or forfeit any patents
comprising a portion of the Common Intellectual Property, Caterpillar shall use
commercially reasonable efforts to notify JLG in writing of such election at
least 30 days in advance of the due date of any payment or other administrative
action required to maintain such patents. JLG may elect, upon written notice to
Caterpillar, to make such payment or take such administrative action, at JLG’s
expense, and to the extent possible, in JLG’s own name and with sole ownership
rights. Caterpillar shall cooperate with JLG, at JLG’s expense, in connection
with such activities, including the transfer of ownership rights to such
patents.     7.11.   Copyright License. For the Term of this Agreement,
Caterpillar hereby grants to JLG a non-exclusive, worldwide license, with no
right to transfer or assign, to make derivative

16



--------------------------------------------------------------------------------



 



      works, copy, publicly display, and distribute Caterpillar-owned
copyrighted works (with the exception of Software) associated with Caterpillar
Branded Telehandlers exclusively for permitted uses under this Agreement.

8. License of JLG Intellectual Property

  8.1.   License Grant. JLG hereby grants to Caterpillar a royalty-free (except
as set forth in Section 8.6), perpetual (except with respect to any patents, in
which case for the term of the patent), non-exclusive, worldwide license, with
no right to transfer or assign, to access and use (i) the intellectual property
(the “Transferred Intellectual Property”) described in Exhibit A of the Asset
Purchase Agreement between Caterpillar Inc., Caterpillar S.A.R.L., Caterpillar
(U.K.) Limited (“Cat UK”), and JLG Industries, Inc. dated of even date with the
Effective Date (the “Asset Purchase Agreement”), and (ii) the tooling assets
described in Exhibit A of the Asset Purchase Agreement (the “Transferred
Tooling”), to allow Caterpillar to design, manufacture, have manufactured, sell,
offer to sell, import, and export (x) sufficient B Series Telehandlers and
Compact Telehandlers to meet market demand through the EAME Transition Date or
ROW Transition Date (as applicable), and (y) any and all components and service
parts necessary to support the B Series Telehandler and Compact Telehandler
field population, and, after such applicable Transition Date, (A) solely to
design, manufacture, have manufactured, sell, offer to sell, import, and export
any and all components and service parts necessary to support the B
Series Telehandler and Compact Telehandler field population, and
(B) notwithstanding Section 14, to use the Transferred Intellectual Property for
record retention purposes. JLG shall retain ownership of, and except as
expressly provided in this Section 8, all right, title, and interest in, to, and
under the Transferred Intellectual Property and the Transferred Tooling. For
purposes of this Section 8.1, with respect to Transferred Tooling, references to
JLG shall be construed as references to the applicable designated purchaser and
references to Caterpillar shall be construed as references to Cat UK.     8.2.  
Caterpillar Assistance to JLG. Caterpillar shall execute such documents as JLG
may reasonably request from time to time to evidence and record with all
appropriate authorities that, except as provided in Section 8, all right, title,
and interest in, to, and under the Transferred Intellectual Property and
Transferred Tooling resides in JLG.     8.3.   Sublicenses. Caterpillar may
grant sublicenses to any or all of the Transferred Intellectual Property solely
for the uses described in Section 8.1; provided that (i) any such sublicense is
in writing in a form reasonably acceptable to JLG and imposes substantially
similar obligations (to the extent relevant) on the sublicensee as are contained
in this Agreement with respect to Caterpillar (including Section 14 regarding
Confidentiality), (ii) Caterpillar uses commercially reasonable efforts to
ensure that all sublicensees duly observe and perform such obligations in all
material respects, and (iii) Caterpillar shall remain responsible for all acts
and omissions of such sublicensees as if by Caterpillar.     8.4.  
Modifications and Improvements. Caterpillar shall have a right to modify the
Transferred Intellectual Property solely for the uses described in Section 8.1.
Caterpillar

17



--------------------------------------------------------------------------------



 



      shall promptly disclose to JLG, in such detail as JLG may reasonably
request, all Improvements to the Transferred Intellectual Property that
Caterpillar may develop or acquire during the Term. Caterpillar shall assign and
hereby automatically assigns all right, title and interest in and to such
Improvements to JLG and JLG shall have full ownership rights to all such
Improvements; provided, however, that JLG hereby grants to Caterpillar a
royalty-free, perpetual, non-exclusive, worldwide license, with no right to
transfer or assign, to manufacture, have manufactured, use, sell, offer for
sale, and import any products or processes embodying such Improvements.
Otherwise, JLG shall have full ownership rights to all Improvements to the
Transferred Intellectual Property that JLG may develop or acquire, and
Caterpillar shall have no right whatsoever to use any such Improvements.
Caterpillar will at JLG’s expense execute customary forms of intellectual
property assignments or acknowledgements to transfer such intellectual property
rights to JLG     8.5.   Backup Copy. Caterpillar may make, maintain, and retain
one backup copy of the Transferred Intellectual Property.     8.6.   Transferred
Tooling. JLG agrees to provide to Caterpillar and its sublicensees, from time to
time as Caterpillar may request, access to and use of all Transferred Tooling
for the purposes described in Section 8.1. JLG shall assist Caterpillar and
co-ordinate with Caterpillar and any third party in possession or control of any
Transferred Tooling to ensure, so far as is practicable, that each of JLG’s and
Caterpillar’s requirements to access and use such Transferred Tooling are met to
the satisfaction of both Parties. Caterpillar shall bear all maintenance costs
and risk of loss of the Transferred Tooling while in its possession or control
prior to the EAME Transition Date and shall bear all maintenance costs or
damages incurred by JLG to the extent directly resulting from Caterpillar’s use
of the Transferred Tooling following the EAME Transition Date. Despite the
foregoing, if all of the requirements of Caterpillar in relation to the
Transferred Tooling cannot be met to the satisfaction of Caterpillar, then
Caterpillar may, at its expense, reproduce the Transferred Tooling or have it
reproduced, and Caterpillar will own such tooling and may use such tooling for
any purpose not otherwise inconsistent with the Alliance Agreements for which it
desires. Except as provided above, JLG shall be responsible for maintenance of
and any necessary replacement of the Transferred Tooling. After the ROW
Transition Date, JLG shall have no further obligation to maintain or preserve
the Transferred Tooling and JLG shall maintain or replace the Transferred
Tooling in its sole discretion; provided, however, that Caterpillar may, at its
own expense, maintain the Transferred Tooling and use it for purposes not
otherwise inconsistent with the Alliance Agreements at no charge. JLG shall give
Caterpillar at least 60 days’ prior written notice of any intention to relocate
any Transferred Tooling, together with the intended date and place of such
relocation. JLG shall furnish Caterpillar semi-annually with a report showing
the location and use of all Transferred Tooling. If at any time JLG wishes to
sell or otherwise dispose of any Transferred Tooling, JLG shall give Caterpillar
at least 45 days’ prior written notice and a first option to buy such
Transferred Tooling at a reasonable price and on reasonable terms to be agreed.
In respect of Transferred Tooling that is located within the United Kingdom as
of the Closing Date (as defined in the Asset Purchase Agreement) (the “UK
Transferred Tooling”), Cat UK shall be the designated

18



--------------------------------------------------------------------------------



 



      licensee and shall pay to JLG on the Closing Date a one-time license fee
of $1,400,000 (excluding value added tax — “VAT”). In respect of the Transferred
Tooling that is located outside the UK, Caterpillar may designate one or more of
its afiiliates as the licensee(s). If any VAT is payable in respect of the
licensing of any of the Transferred Tooling pursuant to this Agreement, subject
to provision of a VAT invoice for such amount in the form referred to below, an
additional amount shall be payable in respect of the licensing of such
Transferred Tooling equal to VAT at the applicable rate on the consideration
attributed to the licensing of such Transferred Tooling. Any such additional
amount shall be payable by the party which is the designated licensee of such
Transferred Tooling to the party which is the licensor of such Transferred
Tooling. Any such additional amount shall be payable not later than 14 days
after delivery to such designated licensee of a VAT invoice in the prescribed
form correctly issued by the relevant licensor to the relevant designated
licensee.     8.7.   Representation and Warranty. Subject to compliance by
Caterpillar with Caterpillar’s obligations under the Asset Purchase Agreement,
including its right to assign the Transferred Intellectual Property and proper
assignment thereof, JLG represents and warrants to Caterpillar that it has the
right to grant the license set forth in Section 8.1 and that Caterpillar has the
right to use the Transferred Intellectual Property and Transferred Tooling as
provided in this Section 8.     8.8.   No Obligation to Maintain; No Implied
License. JLG shall have no obligation to file or prosecute any patent
application or maintain any patent in force or to maintain the confidentiality
of any Transferred Intellectual Property. Nothing herein shall be construed as
granting by implication, estoppel, or otherwise any licenses or rights under any
intellectual property other than as specifically licensed herein.     8.9.  
Abandonment. In the event that JLG elects to abandon or otherwise relinquish or
forfeit any patents comprising a portion of the Transferred Intellectual
Property, JLG shall use commercially reasonable efforts to notify Caterpillar in
writing of such election at least 30 days in advance of the due date of any
payment or other administrative action required to maintain such patents.
Caterpillar may elect, upon written notice to JLG, to make such payment or take
such administrative action, at Caterpillar’s expense, and to the extent
possible, in Caterpillar’s own name and with sole ownership rights. JLG shall
cooperate with Caterpillar, at Caterpillar’s expense, in connection with such
activities, including the transfer of ownership rights to such patents.

9. Alliance Fee

  9.1.   Alliance Fee. In consideration of Caterpillar’s undertakings and
obligations set forth in this Agreement, and for so long as this Agreement shall
remain in effect, JLG shall pay to Caterpillar Inc. an alliance fee (the
“Alliance Fee”) of [ ] of JLG’s net selling price (less the net purchase price
paid by JLG for any Caterpillar components contained in such telehandler) for
each unit of Caterpillar Branded Telehandler and JLG Brand Telehandler sold by
JLG to a Caterpillar Dealer on or after the dates set forth below. The Alliance
Fee shall commence on (i) August 1, 2007, for sales on or after such date to

19



--------------------------------------------------------------------------------



 



      Caterpillar Dealers in North America (except for sales from the
Caterpillar TH220B or TH330B line of telehandlers sold in North America),
(ii) August 1, 2008, for sales on or after such date to Caterpillar Dealers in
Europe, (iii) August 1, 2008, for sales on or after that date to Caterpillar
Dealers in North America from the Caterpillar TH220B or TH330B line of
telehandlers, and (iv) August 1, 2007, or August 1, 2008, as applicable based
upon the line (European or North American) from which such sale is made, for
sales to Caterpillar Dealers outside of North America and Europe. The Alliance
Fee shall be paid in US Dollars. For sales by JLG to a Caterpillar Dealer in a
currency other than US Dollars, the currency of such sale shall be converted to
US Dollars based on the currency conversion rates reported in the Reuter’s
Information System for New York Spot Rates as of 09:00 U.S. Eastern Time as of
the last working day of the applicable calendar quarter.     9.2.   Payment. The
first Alliance Fee payment shall cover the period from August 1, 2007 until
December 31, 2007, and shall be paid to Caterpillar Inc. no later than January
31, 2008. Each subsequent Alliance Fee payment shall cover the then next
calendar quarter, and shall be paid to Caterpillar Inc. no later than 30 days
following the end of such calendar quarter. JLG shall not apply any set-off to
any Alliance Fee Payment. JLG shall pay to Caterpillar Inc., on demand, a late
payment charge equal to the lesser of (i) 1.5% per month, or (ii) the highest
charge allowed by applicable law, on any amount unpaid on the due date until
paid in full, in addition to reimbursement for all costs and expenses (including
reasonable attorneys’ fees) associated with collection of amounts due or
enforcement of JLG’s obligations hereunder. The Alliance Fee (and any associated
late payment charge) shall be paid free and clear of all deductions or
withholdings unless the deduction or withholding is required by law. JLG and
Caterpillar will cooperate in minimizing the incidence of any such deduction or
withholding, including completing any procedural formalities necessary for JLG
to obtain authorisation under any applicable double taxation agreement to make a
payment under this Section 9 without any such deduction or withholding.     9.3.
  Sales Reports. Together with each Alliance Fee payment, JLG shall furnish
Caterpillar Inc., for all Caterpillar Branded Telehandlers and JLG Supplied
Telehandlers sold by JLG to a Caterpillar Dealer during such calendar quarter,
with a report showing the number and model of units sold, the name of the
Caterpillar Dealer to whom they were sold, and the corresponding net selling
price of such unit (less the net purchase price paid by JLG for any Caterpillar
components contained in such telehandler).     9.4.   Right to Audit. During,
and for 3 years following the expiration or termination of this Agreement,
Caterpillar itself, or through its duly authorized representatives (including
certified public accountants), shall have the right, upon request, to examine
all relevant records at reasonable times for the purpose of determining the
correctness of the payments and reports submitted by JLG to Caterpillar as
required in Sections 9.2 and 9.3. If an examination of the relevant records
reveals a deficiency in an Alliance Fee payment made by JLG, JLG shall promptly
pay such deficiency, and, in addition, if such examination shows a deficiency of
more than 3 percent, JLG shall pay all audit costs and expenses incurred by
Caterpillar.

20



--------------------------------------------------------------------------------



 



10. Alliance Covenants

  10.1.   Caterpillar Alliance Covenants. During the Term, Caterpillar shall not
(i) manufacture telehandlers (other than the B Series Telehandlers and Compact
Telehandlers prior to the EAME Manufacturing Transition Date, (ii) promote or
endorse a telehandler (other than (x) the B Series Telehandlers and Compact
Telehandlers manufactured prior to the EAME Transition Date or ROW Transition
Date, as applicable, and (y) Caterpillar Branded Telehandlers and JLG Supplied
Telehandlers), or (iii) license the Common Intellectual Property or the Marks
for use in connection with any telehandler (other than to JLG).     10.2.   JLG
Alliance Covenants. During the Term, JLG shall not (i) enter into an agreement
with any manufacturer listed on Exhibit E or Affiliate or successor thereof,
other than an Affiliate who is a dealer or distributor (collectively, the
“Listed Manufacturers”) to manufacture, have manufactured, market, sell, offer
to sell, or distribute telehandlers bearing any brand or mark of any Listed
Manufacturer, or (ii) sell during any calendar year to any Listed Manufacturer
more than 20% (in dollar volume) of JLG’s total output of telehandlers during
such calendar year. If, due to a new entrant, withdrawal, consolidation, or
other change in the industries served by Caterpillar, Caterpillar believes that
a new manufacturer of (i) construction, demolition, pipeline, road building,
mining, petroleum, forestry, agriculture, or materials handling machinery or
equipment, or (ii) diesel or natural gas engines, qualifies as an “Additional
Listed Manufacturer” as defined on Exhibit E and should be added to the list set
forth on Exhibit E, Caterpillar shall provide written notice to JLG; provided,
however, that such list shall not exceed 20 manufacturers in number. If JLG
believes that such manufacturer does not qualify as an Additional Listed
Manufacturer and should not be added to Exhibit E, it shall provide written
notice to Caterpillar. If the Parties cannot agree on whether such manufacturer
qualifies as an Additional Listed Manufacturer, the matter shall be submitted to
dispute resolution pursuant to Section 10.3.     10.3.   Dispute Resolution. In
the event of a dispute as to whether a person is an Additional Listed
Manufacturer under Section 10.2 or 11.6 (“Dispute”), the Parties agree to work
together in good faith to resolve the Dispute by reference to their respective
senior management. If the Parties are unable to resolve the Dispute within
30 days after the notice referred to in Section 10.2 or 11.6, then a Party may
at anytime thereafter submit such Dispute to binding arbitration in Chicago,
Illinois, before a single arbitrator under the auspices and pursuant to the
Commercial Arbitration Rules then in effect of the American Arbitration
Association. The arbitrator will be chosen under the usual procedures and from
the usual panels of the American Arbitration Association except that the
arbitrator shall not have performed, directly or indirectly, a material amount
of work for either Party within the five-year period immediately preceding the
date of his selection or intend or desire to perform work for either party
within one year following the date of his selection. The sole issue to be
arbitrated before the arbitrator is whether the person in question qualifies as
an Additional Listed Manufacturer. This determination shall be given preclusive
or collateral estoppel effect. Each party shall bear its own

21



--------------------------------------------------------------------------------



 



      attorneys’ fees and costs relating to the arbitration, but the costs and
fees of the arbitrator, the fees to the American Arbitration Association, and
any other costs of such arbitration shall be borne equally by the parties.

11. Term and Termination

  11.1.   Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated as hereinafter provided, shall remain in effect for a term of
20 years (the “Term”). At least 24 months prior to the scheduled expiration of
the Term, the Parties shall meet to discuss whether or not to extend the Term of
this Agreement for an additional, mutually agreed period of time.     11.2.  
Automatic Termination. If the Asset Purchase Agreement terminates pursuant to
Section 9(a) thereof, this Agreement shall automatically terminate
contemporaneously therewith. In such event, all rights and obligations of the
Parties hereunder shall terminate without any liability of a Party to the other
Party (except for any liability of a Party then in breach).     11.3.  
Termination by Mutual Consent. The Parties may at any time mutually agree in
writing to terminate this Agreement.     11.4.   Termination for Breach.
Caterpillar may terminate this Agreement if (i) either (a) during the first
5 years following the Effective Date, JLG breaches Section 2.1, 2.3, 2.4, 2.5,
2.8, 4.4 (only if the breach is repetitive), 6.1, 6.6, 7.1, 8.1, 9.1, 9.2, 10.2,
12.2 or 14.2, or (b) after the fifth anniversary of the Effective Date, JLG
breaches any material provision of this Agreement, and (ii) after written notice
from Caterpillar, JLG fails to remedy such breach within 90 days after receipt
of such notice; provided, however, that there shall be no cure period if such
breach is not capable of being cured. JLG may terminate this Agreement if
(i) either (a) during the first 5 years following the Effective Date,
Caterpillar breaches Section 5.1, 5.3, 6.1 (but only with respect to a breach
related to North America, Europe, Australia or Japan), 7.1, 7.2, 7.6, 8.1, 10.1,
12.1 or 14.2, or (b) after the fifth anniversary of the Effective Date,
Caterpillar breaches any material provision of this Agreement, and (ii) after
written notice from JLG, Caterpillar fails to remedy such breach within 90 days
after receipt of such notice; provided, however, that there shall be no cure
period if such breach is not capable of being cured.     11.5.   Termination for
Insolvency. This Agreement shall be subject to immediate termination by a Party,
without notice, if the other Party (in this case being Caterpillar Inc. or JLG
Industries, Inc. rather than one of their Affiliates) files a petition in
bankruptcy for liquidation or reorganization, makes an assignment for the
benefit of creditors, consents to the appointment of a receiver, trustee or
other custodian for all or a substantial part of its property, is adjudicated
bankrupt, fails to cause to be vacated, set aside or stayed within 30 days any
court order appointing a receiver, trustee or other custodian for all or a
substantial part of its property or ordering relief against it in any
involuntary case of bankruptcy, or admits in writing its inability to pay its
debts as they mature.

22



--------------------------------------------------------------------------------



 



  11.6.   Termination due to Certain Changes in JLG Ownership.

  11.6.1.   If, at any time after the 24th month following the EAME Transition
Date, a company listed on Exhibit F or any of its Affiliates (collectively, the
“Listed Competitors”) owns, directly or indirectly, an ownership interest of 15%
or more in JLG Industries, Inc., any successor or assign of JLG Industries,
Inc., any publicly traded Affiliate of JLG Industries, Inc., or any combination
of the foregoing JLG entities, JLG shall provide prompt written notice thereof
to Caterpillar. If Caterpillar has reservations concerning such ownership
interest, Caterpillar shall provide written notice to JLG no later than 60 days
following its receipt of the aforesaid notice from JLG or, in absence of such
notice from JLG, anytime after Caterpillar learns of such ownership interest.
Following the giving of any such notice by Caterpillar, the Parties shall meet
to discuss such reservations for a period of 90 days following such notice by
Caterpillar. If Caterpillar’s reservations concerning such ownership interest
are not satisfied to Caterpillar’s satisfaction, in its sole judgment, then
Caterpillar shall have the right to terminate this Agreement at the end of such
90 day period by providing written notice to JLG. If Caterpillar terminates this
Agreement pursuant to this Section 11.6 during the 5 year period following the
EAME Transition Date, Caterpillar shall pay to JLG the applicable termination
fee set forth on Exhibit F. If Caterpillar terminates this Agreement pursuant to
this Section 11.6 at anytime after the 5 year period following the EAME
Transition Date, Caterpillar shall not owe JLG any termination fee.     11.6.2.
  If, due to a new entrant or other change in the industries served by
Caterpillar, Caterpillar believes that an additional manufacturer qualifies as
an Additional Listed Manufacturer and should be added to the Listed Competitors
set forth on Exhibit F, Caterpillar shall provide written notice to JLG. If the
Parties cannot agree on whether such manufacturer qualifies as an Additional
Listed Manufacturer, the matter shall be submitted to dispute resolution
pursuant to Section 10.3.

  11.7.   Effect of Expiration and Certain Terminations. If Caterpillar
terminates this Agreement pursuant to Section 11.4, 11.5, or 11.6, JLG shall,
for a period of 2 years commencing on the date of such termination, pay
Caterpillar the Alliance Fee for any JLG Branded Telehandlers it sells to any
Caterpillar Dealers. JLG shall continue to sell, during such 2 year period,
those service parts permitted under this Agreement that are necessary to support
the then existing Caterpillar Branded Telehandler and JLG Supplied Telehandler
field population. If this Agreement is terminated under Section 11.3, 11.4, or
11.5, JLG shall retain its rights under Sections 6.1 and 7.1 solely with respect
to any inventory of Caterpillar Branded Telehandlers existing at the time of
termination.     11.8.   Survival. The provisions set forth in Sections 2.2.3,
2.6, 6.3, 7.5, 8.1, 8.3, 8.4, 9 (only with respect to Alliance Fees earned prior
to termination), 11.7, 12.1, 12.2, 12.3, 12.4 and 14 shall survive the
termination or expiration of this Agreement to the extent required for their
full observance and performance.

23



--------------------------------------------------------------------------------



 



  11.9.   Remedies in Addition to Termination. The rights of termination
provided in this Section 11 are in addition to, and not in lieu of, any other
right or remedy a Party may have under this Agreement, including the right to
seek any available legal or equitable remedies without terminating this
Agreement.

12. Indemnification; Insurance

  12.1.   Caterpillar Indemnity. Caterpillar hereby agrees to defend, indemnify
and hold harmless JLG and its directors, officers, employees, successors, and
assigns (collectively, the “JLG Indemnitees"), with respect to any and all
liabilities, claims, causes of action, assessments, damages, losses, fines,
penalties and expenses (including reasonable attorneys’, professional, and
expert witness fees and expenses) (collectively, “Losses") sustained or incurred
by any JLG Indemnitee resulting from, arising out of, or related to (i) the
design (for the avoidance of doubt, only for B Series Telehandlers and Compact
Telehandlers manufactured by Caterpillar), manufacture, supply, distribution,
sale, advertisement, or marketing of B Series Telehandlers and Compact
Telehandlers by Caterpillar, (ii) subject to Section 12.4, the Common
Intellectual Property or the Caterpillar Marks as used by JLG in accordance with
the terms of this Agreement infringing the intellectual property rights of a
third party, or (iii) Caterpillar’s sublicense of the intellectual property
licensed to Caterpillar by JLG pursuant to Section 8.3. Notwithstanding the
foregoing, Caterpillar shall have no liability or obligation whatsoever to JLG
with respect to (a) any infringement to the extent that such infringement is due
to a modification or improvement to the Common Intellectual Property by or on
behalf of JLG, (b) any use of the Common Intellectual Property in a manner other
than the use intended under this Agreement, or (c) any infringement claim (1) on
a pro rata basis, to the extent it does not result entirely from the Common
Intellectual Property, or (2) relating to Common Intellectual Property not
utilized by Caterpillar in the production of B Series Telehandlers or Compact
Telehandlers.     12.2.   JLG Indemnity. JLG hereby agrees to defend, indemnify
and hold harmless Caterpillar and its directors, officers, employees,
successors, and assigns (collectively, the “Caterpillar Indemnitees"), with
respect to any and all Losses sustained or incurred by any Caterpillar
Indemnitee resulting from, arising out of, or related to (i) the design,
manufacture, supply, distribution, sale, advertisement, or marketing by or on
behalf of JLG (except if done by Caterpillar) of the Caterpillar Branded
Telehandlers, the JLG Supplied Telehandlers, the JLG Common Platform, and, to
the extent incorporating the Common Intellectual Property, JLG’s current
telehandler product line, except to the extent such Loss is the result of a
design acquired from Caterpillar in the Transferred Intellectual Property or
licensed by Caterpillar in the Common Intellectual Property and such design was
unchanged by JLG, and (ii) the use by JLG of the Marks and/or the Common
Intellectual Property not in accordance with this Agreement, or (iii) JLG’s
sublicense of the Common Intellectual Property pursuant to Section 7.4.    
12.3.   Indemnification Procedure. The indemnified Party will give prompt notice
to the indemnifying Party of any Loss for which the indemnifying Party may have
an

24



--------------------------------------------------------------------------------



 



      indemnity obligation under this Section 12, but the failure to so notify
will not reduce the indemnity obligations hereunder except to the extent that
the indemnifying Party is actually prejudiced thereby. The Parties shall
cooperate in good faith with each other in the defense of any Losses. The
indemnified Party shall have the right to participate, at its expense, in the
defense of any Losses.     12.4.   Remedy for Intellectual Property
Infringement. With respect to an intellectual property infringement
indemnification obligation of Caterpillar under Section 12.1(ii), the
indemnifying Party may, in its sole discretion, settle any such claim on a basis
requiring the indemnifying Party to substitute, at the cost of the indemnifying
Party, for the infringing intellectual property (excluding third party
intellectual property) (“Infringing Intellectual Property”) alternative,
substantially equivalent non-infringing intellectual property. In the event that
any preliminary injunction, temporary restraining order, or final injunction
shall be obtained, the indemnifying Party shall promptly, at its sole option,
either (i) obtain the right for continued use of the Infringing Intellectual
Property, (ii) modify the Infringing Intellectual Property to avoid such
infringement while obtaining substantially equivalent functionality,
(iii) substitute for the Infringing Intellectual Property alternative,
substantially equivalent intellectual property, or (iv) indemnify the other
Party for its Losses pursuant to Section 12.1.     12.5.   Insurance. Each
Party, at its expense, shall maintain during the entire Term and for a period of
no less than 10 years thereafter, a program for product liability including a
self-insurance element and a product liability insurance element, with a minimum
combined single limit of liability of $25,000,000 for bodily injury, death and
property damage. Such insurance shall (i) be primary coverage to any similar
coverage carried by the other Party, (ii) provide the other Party with
additional insured status (the certificate must state “[Caterpillar Inc. and its
Affiliates][JLG Industries Inc. and its Affiliates] are additional insureds on
and subject to the terms of this Agreement and any modification or amendment to
this additional insured status is prohibited without the prior written consent
of [Caterpillar Inc.][JLG Industries Inc.]”, and (iii) provide at least 30 days
prior written notice of any suspension, cancellation, non-renewal, or reduction
in coverage to the other Party. Promptly following execution of this Agreement,
each Party shall provide the other Party with a certificate of insurance
evidencing such insurance coverage.

13. Disclaimer of Warranties
THE WARRANTIES OF EACH PARTY CONTAINED IN THIS AGREEMENT ARE IN LIEU OF ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE, ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.
14. Confidentiality

  14.1.   Definitions. “Confidential Information” means information heretofore
or hereafter disclosed by the Disclosing Party to the Receiving Party (i) in a
written or other tangible

25



--------------------------------------------------------------------------------



 



      form that is marked confidential, proprietary or words to that effect, or
(ii) if disclosed orally or in another intangible form, is identified as being
confidential (A) at the time of disclosure and (B) in a written notice to the
receiving party within 30 days of its disclosure. In addition, all Common
Intellectual Property (other than patents and published patent applications),
information related to Caterpillar products’ electronic communications, and
information related to Caterpillar’s design, development and analysis tools is
deemed Confidential Information. Notwithstanding the foregoing, Confidential
Information does not include information that is (i) at the time of its
disclosure, or thereafter becomes, part of the public domain through no act or
fault of the Receiving Party, (ii) known to the Receiving Party at the time of
its disclosure by the Disclosing Party, (iii) independently developed by the
Receiving Party without reference to the information disclosed, or
(iv) rightfully disclosed to the Receiving Party by a third party not subject to
an obligation of confidentiality with respect to the information disclosed. For
purposes of this Agreement, “Disclosing Party” and “Receiving Party” mean, as
the case may be, JLG or Caterpillar.     14.2.   Obligations. The Receiving
Party shall (i) accord Confidential Information received by it from the
Disclosing Party with the same degree of confidential treatment that it accords
its similar proprietary and confidential business and technical information,
which shall not be less than the care a reasonable business person would
exercise under similar circumstances, (ii) use such Confidential Information
only in connection with the Alliance or other permissible matters described in
this Agreement, (iii) not disclose any of such Confidential Information to any
person other than its directors, officers, employees, and representatives
(collectively “Representatives”) who have a need to know in connection with the
Alliance or other permissible matters described in this Agreement, and (iv) at
the Disclosing Party’s option and expense, return such Confidential Information
to the Disclosing Party or destroy the same as soon as practicable following
(x) a request from time to time by the Disclosing Party if the Confidential
Information is no longer needed by the Receiving Party in connection with the
Alliance or other permissible matters described in this Agreement, or (y) the
termination or expiration of this Agreement, except that the Receiving Party may
retain but must keep confidential (except as provided in Section 14.4)
Confidential Information of the Disclosing Party that is necessary in connection
with the enforcement of the Receiving Party’s rights under this Agreement.    
14.3.   Representatives. The Receiving Party shall (i) notify its
Representatives of the terms of this Section 14 prior to disclosing Confidential
Information of the Disclosing Party to them and shall instruct such
Representatives to abide by it, and (ii) be responsible to the Disclosing Party
for any disclosure or use of the Disclosing Party’s Confidential Information by
such Representatives contrary to the terms of this Section 14.     14.4.  
Exceptions. Notwithstanding any other provision of this Section 14, the
Receiving Party may disclose Confidential Information of the Disclosing Party,
without liability for such disclosure, to the extent that such disclosure is
(i) required to be made pursuant to applicable law, government authority, duly
authorized subpoena, or court order, in which case the Receiving Party will
provide prompt notice to the Disclosing Party and

26



--------------------------------------------------------------------------------



 



      endeavor to give the Disclosing Party an opportunity to respond prior to
such disclosure, (ii) required to be made to a court or other tribunal in
connection with the enforcement of the Receiving Party’s rights under this
Agreement, or (iii) approved by the prior consent of the Disclosing Party.    
14.5.   No Public Announcements. No Party shall issue any press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Party; provided, however, that either
Party may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its publicly
traded securities, in which case the disclosing Party will use its reasonable
efforts to advise the other Party prior to making the disclosure.

15. Miscellaneous Provisions

  15.1.   Relationship of the Parties. In connection with the Alliance, each
Party is an independent contractor and, as such, has no authority to negotiate
for, bind, or obligate the other Party in any way without the prior written
consent of the other Party. Nothing contained in this Agreement shall be deemed
to create an agency, joint venture, partnership, or fiduciary relationship
between the Parties.     15.2.   Costs and Expenses. Except as otherwise
specifically provided in this Agreement, each Party shall be responsible for and
bear all of its own costs and expenses in connection with the Alliance.    
15.3.   Equitable Relief; Cumulative Remedies. The Parties acknowledge that
monetary damages may not be adequate to protect a Party from breach of this
Agreement by the other Party and accordingly acknowledge that each Party shall
be entitled, in addition to any other remedies it may have, to injunctive and
other equitable relief to enforce its rights hereunder. The remedies provided in
this Agreement shall be cumulative and shall not preclude the assertion or
exercise of any other rights or remedies available under law, in equity, or
otherwise.     15.4.   No Third-Party Beneficiaries. Except as may be
specifically provided in this Agreement with respect to Indemnitees, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.     15.5.  
Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements (including the Confidentiality Agreement between JLG
Industries, Inc. and Caterpillar Inc. dated as of March 29, 2005, as amended,
and the Letter of Intent between JLG Industries, Inc. and Caterpillar Inc. dated
as of August 24, 2005), or representations by or between the Parties, written or
oral, to the extent they relate in any way to the subject matter hereof.

27



--------------------------------------------------------------------------------



 



  15.6.   Commercially Reasonable Efforts; Force Majeure. The obligations of
either Party to manufacture, sell or deliver Caterpillar Brand Telehandlers,
parts or components therefor, or other products, shall be satisfied if such
Party uses its commercially reasonable efforts to perform its obligations under
this Agreement. A Party shall be excused for any failure to perform or delay in
the performance of any of its non-monetary obligations hereunder if it is
prevented from so doing by strikes, lockouts, work stoppages, material
shortages, fires, floods, earthquakes, acts of God, trade sanctions, embargoes,
acts of war, conditions caused by national emergency, or any rule, order or
regulation of any governmental body or agency (each, an “Event of Force
Majeure”). Any Party affected by an Event of Force Majeure shall promptly give
notice of the Event of Force Majeure to the other Party and indicate in the
notice, as accurately as possible, the effect of the Event of Force Majeure on
the affected Party’s capacity to perform its obligations under this Agreement
and the anticipated duration of the Event of Force Majeure. In the event of an
Event of Force Majeure, the Party unable to fulfill its obligations under this
Agreement when due shall use its commercially reasonable efforts to promptly set
up alternative means of satisfying such obligations to the extent practicable.  
  15.7.   Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that for the avoidance of doubt, either
Caterpillar Inc. or JLG Industries, Inc. may (i) assign any or all of its rights
and interests hereunder to one or more of its Affiliates, and (ii) designate one
or more of its Affiliates to perform its obligations hereunder (in any or all of
which cases Caterpillar Inc. or JLG Industries, Inc., as the case may be, shall
nonetheless remain responsible for the performance of all of its obligations
hereunder).     15.8.   Additional Actions. The Parties shall execute and
deliver any and all documents, and shall cause any and all other reasonable
action to be taken, which may be necessary or proper to effect or evidence the
provisions of this Agreement and the transactions contemplated hereby.     15.9.
  Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.     15.10.  
Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.     15.11.   Notices. Any notice or other document to be
given hereunder by a Party shall be in writing and shall be deemed to have been
given (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or other wire transmission
(receipt confirmed), or (iii) 5 business days after being deposited in the mail,
certified or registered, postage prepaid, addressed as follows:

28



--------------------------------------------------------------------------------



 



If to Caterpillar:
Caterpillar Inc.
P.O. Box 999
954 NC 42 East
Clayton, North Carolina 27520
Attn: BCP Director of Worldwide Product Management
Facsimile: (919) 550-1105
with a copy to:
Caterpillar Inc.
100 N.E. Adams St.
Peoria, Illinois 61629-9600
Attn: Associate General Counsel
Facsimile: (309) 675-1795
If to JLG:
JLG Industries, Inc.
13224 Fountainhead Plaza
Hagerstown, Maryland 21742-2678
Attn: Senior Vice President and General Counsel
Facsimile: (240) 313-1807
with a copy to:
Covington & Burling
1201 Pennsylvania Avenue, NW
Washington, DC 20004
Attn: W. Andrew Jack, Esq.
Facsimile: (202) 662-6291

    or such other address as either Party may from time to time specify by
notice to the other Party. A Party may change the address to which notices and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

  15.12.   Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the domestic laws of the State of Illinois without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Illinois or of any other jurisdiction) that would cause the application
of laws of any jurisdiction other than the State of Illinois.     15.13.  
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by Caterpillar Inc. and JLG
Industries, Inc. No waiver by either Party of any provision of this Agreement or
any

29



--------------------------------------------------------------------------------



 



      default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by Caterpillar Inc. or JLG Industries, Inc. (as applicable) making
such waiver, nor shall such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.     15.14.   Severability. Any term or provision of
this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.    
15.15.   Knowledge. References to “Knowledge” in this Agreement shall mean
actual knowledge, as of the Effective Date, of the senior managers and legal
department of the applicable Party (i.e., the applicable Party has no obligation
to conduct an independent investigation).     15.16.   Construction. The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Unless the context requires otherwise, singular
includes plural and vice versa and any gender includes every gender, and where
any word or phrase is given a defined meaning, any other grammatical form of
that word or phrase will have a corresponding meaning. The word “including”
shall mean “including without limitation”.     15.17.   Incorporation of
Exhibits. The Exhibits identified in this Agreement are incorporated herein by
reference and made a part hereof.     15.18.   VAT. Any sum payable by any party
pursuant to this Agreement is stated exclusive of value added tax (“VAT”). If
any VAT is payable by a party making a supply in accordance with this Agreement,
then subject to the delivery of a VAT invoice in the prescribed form and
correctly issued by the party making the supply, an additional amount equal to
such VAT liability shall be payable by the party receiving such supply. Such
additional amount shall be payable by the party receiving the supply within
14 days of delivery of such invoice

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

                  JLG Industries, Inc. (JLG)   Caterpillar Inc. (Caterpillar)  
 
 
               
By:
      By:        
 
             

30



--------------------------------------------------------------------------------



 



                 
Name:
      Name:  Klaus O. Ukens    
 
               
 
               
Title:
      Title: Attorney-in-Fact    
 
               

31



--------------------------------------------------------------------------------



 



EXHIBIT A
CATERPILLAR BRANDED TELEHANDLER MODELS
European Line of Caterpillar Branded Telehandlers:
Caterpillar TH220B
Caterpillar TH330B
Caterpillar TH360B
Caterpillar TH560B
Caterpillar TH580B
Effective March 1, 2007, a compact telehandler (size 2m wide / 2m high)
equivalent to
Caterpillar TH210 / TH215, with features to support agriculture applications
North American Line of Caterpillar Branded Telehandlers:
JLG G6-42A equivalent to Caterpillar TH360B
JLG G9-43A equivalent to Caterpillar TH460B
JLG G10-55A equivalent to Caterpillar TH560B
JLG G12-55A equivalent to Caterpillar TH580B
Caterpillar TH220B
Caterpillar TH330B
Effective March 1, 2007, a compact telehandler (size 2m wide / 2m high)
equivalent to Caterpillar TH210 / TH215, with features to support agriculture
applications
Africa and Middle East Line of Caterpillar Branded Telehandlers:
     Combination of Europe and North American Lines of Caterpillar Branded
Telehandlers
Australia and New Zealand Line of Caterpillar Branded Telehandlers:
     Same as European line of Caterpillar Branded Telehandlers
Line of Caterpillar Branded Telehandlers for Areas Not Listed above:
     Same as North American Line of Caterpillar Branded Telehandlers

32



--------------------------------------------------------------------------------



 



All Territories:

    In addition, JLG with the support of the Alliance team shall study the
possible introduction not later than 2008 of a Caterpillar Branded Telehandler
with a rotating upper frame, with a market review, the results of the study, and
a recommendation to be available by December 30, 2006. If the recommendation is
to not proceed at that time, the study will be updated and reviewed by
December 30, 2007.       Subject to Caterpillar’s review and approval pursuant
to Sections 6.6 through 6.9, the Parties agree that JLG will modify (including
by way of deletion) the specific models and scope of models within each line, as
well as add models, over the course of the Term in response to changes in market
conditions, customer preferences or requirements, changes in technology, legal
requirements, product safety issues, and/or other factors that bear on JLG’s
ability to profitably meet anticipated market demand; provided always that JLG
is offering a full range of telehandlers to the Caterpillar Dealers to meet
anticipated market demand of the Caterpillar Dealers as a group.

European Competitive Price
In connection with its obligations under Section 2.3 of this Agreement, JLG
agrees that from the EAME Transition Date until [ ], JLG shall sell its European
line of Caterpillar Branded Telehandlers at a price [ ] attached as Exhibit I to
this Agreement (“Caterpillar January 2005 Prices”), and from [ ] until the [ ]
of the EAME Transition Date, at a price [ ]; provided, however, that if (i) [ ]
on all of its telehandler products (or for any particular model) by [ ] or more
[ ] its January 2006 price levels (on a net, net basis), JLG can [ ] on its
telehandler products (or the comparable model, as applicable) by the same
amount; (ii) [ ] on all of its telehandler products (or for any particular
model) by [ ] or more [ ] its January 2006 price levels (on a net, net basis),
JLG can [ ] on its telehandler products (or the comparable model, as applicable)
by the same amount; or (iii) [ ] on all of its telehandler products (or for any
particular model) by [ ] or more [ ] its January 2006 price levels (on a net,
net basis), JLG can [ ] on its telehandler products (or the comparable model, as
applicable) by the same amount.
North America Competitive Price
In connection with its obligations under Section 2.4 of this Agreement, JLG
agrees that for the [ ] following the ROW Transition Date, JLG shall sell its
North American line of Caterpillar Branded Telehandlers at the following prices:
(a) for the [ ] lines, at the Caterpillar January 2005 list prices [ ]; and
(b) for all other North American lines of Caterpillar Branded Telehandlers, at
the JLG July 2005 list prices [ ], provided, however, that, from January 1, 2006
to November 1, 2006, if [ ] for a North American model of JLG brand telehandler,
JLG can [ ] on the comparable North American model of Caterpillar Branded
Telehandler to Caterpillar Dealers by [ ] total price [ ] of [ ].

33



--------------------------------------------------------------------------------



 



EXHIBIT B
CATERPILLAR STANDARD WARRANTY
Effective with sales to the first user on or after January 1, 2005
CATERPILLAR WARRANTY
Earthmoving, Construction, Material Handling Machines, and Paving Product
Machines For Selected Models Designated by Caterpillar With 12 Month/1500 Hour
Warranty
(USA & Canada)
Caterpillar warrants the following products sold by it and operating within the
geographic area serviced by authorized USA and Canadian dealers to be free from
defects in material and workmanship.
(In other areas different warranties may apply. Copies of applicable warranties
may be obtained by writing to Caterpillar Inc., 100 N.E. Adams St., Peoria, IL
USA 61629.)

  •   New earthmoving, construction, material handling machines, and paving
product machines designated by Caterpillar as having a 12 month/1500 hour
warranty. See your Caterpillar dealer for a complete listing of covered models.
    •   New engines used as replacements in such Caterpillar product.     •  
Attachments installed on such machines prior to delivery (unless covered by the
Caterpillar Work Tool warranty statement or another manufacturer’s warranty).

An additional warranty against breakage is applicable to certain Caterpillar
brand Ground Engaging Tools. Refer to the applicable warranty statement for
coverage detail.
This warranty does not apply to Caterpillar brand batteries or Caterpillar Work
Tools which are covered by other Caterpillar warranties.
This warranty is subject to the following:
Warranty Period
For new machines and attachments, the warranty period is 12 months or 1500
operating hours, whichever occurs first, starting from date of delivery to the
first user.
For new replacement engines, the warranty period is 6 months, starting from date
of delivery to the first user.
Caterpillar Responsibilities

If a defect in material or workmanship is found during the warranty period,
Caterpillar will, during normal working hours and at a place of business of a
Caterpillar dealer or other source approved by Caterpillar:

  •   Provide (at Caterpillar’s choice) new, Remanufactured, or
Caterpillar-approved repaired parts or assembled components needed to correct
the defect.

Note: Items replaced under this warranty become the property of Caterpillar.

  •   Replace lubricating oil, filters, antifreeze, and other service items made
unusable by the defect.     •   Provide reasonable and customary labor needed to
correct the defect, except in the case of a new replacement engine originally
installed by other than a Caterpillar dealer or source approved by Caterpillar.
In this case, labor is limited to repair only, and removal and installation is
the user’s responsibility.

User Responsibilities
The user is responsible for:

  •   Providing proof of the delivery date to the first user.     •   The costs
associated with transporting the product.     •   Labor costs, except as stated
under “Caterpillar Responsibilities”.     •   Local taxes, if applicable.     •
  Parts shipping charges in excess of those which are usual and customary.

34



--------------------------------------------------------------------------------



 



  •   Costs to investigate complaints, unless the problem is caused by a defect
in Caterpillar material or workmanship.     •   Giving timely notice of a
warrantable failure and promptly making the product available for repair.     •
  Performance of the required maintenance (including use of proper fuel, oil
lubricants and coolant) and replacement of items due to normal wear and tear.  
  •   Allowing Caterpillar access to all electronically stored data.

Limitations
Caterpillar is not responsible for failures resulting from:

  •   Any use or installation which Caterpillar judges improper.     •  
Attachments, accessory items and parts not sold or approved by Caterpillar.    
•   Abuse, neglect and/or improper repair.     •   User’s delay in making the
product available after being notified of a potential product problem.     •  
Unauthorized repair or adjustments, and unauthorized fuel setting changes.

NEITHER THE FOREGOING EXPRESS WARRANTY NOR ANY OTHER WARRANTY BY CATERPILLAR,
EXPRESS OR IMPLIED, IS APPLICABLE TO ANY ITEM CATERPILLAR SELLS WHICH IS
WARRANTED DIRECTLY TO THE USER BY ITS MANUFACTURER.
THIS WARRANTY IS EXPRESSLY IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
EXCEPT CATERPILLAR EMISSION-RELATED COMPONENTS WARRANTIES FOR NEW ENGINES, WHERE
APPLICABLE. REMEDIES UNDER THIS WARRANTY ARE LIMITED TO THE PROVISION OF
MATERIAL AND SERVICES, AS SPECIFIED HEREIN. CATERPILLAR IS NOT RESPONSIBLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES.
As used in this warranty, the term “Caterpillar” means Caterpillar Inc., or one
of its subsidiaries, except Caterpillar S.A.R.L., Caterpillar France S.A.,
Caterpillar (U.K.) Limited, or Caterpillar Belgium S.A., whichever last sold the
product involved.

35



--------------------------------------------------------------------------------



 



EXHIBIT C
CATERPILLAR MARKS

     
CAT
                            CATERPILLAR

     
(CAT LOGO) [j1680301j1680301.gif]
  (CATERPILLAR LOGO) [j1680301j1680302.gif]

SECONDARY MARKS
B Series telehandler models numbers: TH220B, TH330B, TH340B, TH350B, TH360B,
TH460B, TH560B AND TH580B.
Caterpillar’s then current, and as may be modified from time to time, product
trade dress, which presently consists of Caterpillar yellow color, black fields,
red striping, and white sans serif font for product nomenclature, as depicted on
the B Series telehandlers and Compact telehandlers on www.cat.com on the date of
this Agreement.

36



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMON INTELLECTUAL PROPERTY

                                                  Country   Case   Filing      
        Appln   Patent   Grant     Docket   Name   Type   Type   Status  
ApplnNo   Date   Number   Date   Title  
01-741
  France   Reg — Regular   Nat — National   Filed     0351063     16/12/2003    
          METHOD FOR CONTROLLING A RAISE/EXTEND
FUNCTION OF A WORK MACHINE\n
 
                                           
01-741
  United States   Reg — Regular   Nat — National   Granted     10/323858    
18/12/2002     6802687     12/10/2004   METHOD FOR CONTROLLING A RAISE/EXTEND
FUNCTION OF A WORK MACHINE\n
 
                                           
04-524
  Germany   Utl — Utility Model   Nat — National   Filed     202004017743.9    
16/11/2004               RIDE CONTROL CIRCUIT FOR A WORK MACHINE
 
                                           
04-524
  Great Britain   Reg — Regular   Nat — National   Filed     0422372.3    
08/10/2004               RIDE CONTROL CIRCUIT FOR A WORK MACHINE
 
                                           
94-239
  France   Reg — Regular   Epc — European Patent Case   Granted     93305075.9  
  29/06/1993   EP0577388   21/01/1998   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Germany   Reg — Regular   Epc — European Patent Case   Granted     93305075.9
    29/06/1993     69316465.4-08     21/01/1998   MATERIAL HANDLING MACHINE CAT
PURCHASED FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Nat — National   Granted     9522194.1    
30/06/1992     2292930     02/10/1996   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Nat — National   Granted     9522195.8    
30/06/1992     2292931     02/10/1996   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Nat — National   Granted     9522196.3    
30/06/1992     2292932     02/10/1996   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Epc — European Patent Case   Granted    
93305075.9     29/06/1993   EP0577388   21/01/1998   MATERIAL HANDLING MACHINE
CAT PURCHASED FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  United States   Reg — Regular   Nat — National   Granted     8/766202    
12/12/1996     5727921     17/03/1998   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994 (THIS IS A CONTINUA

37



--------------------------------------------------------------------------------



 



                                                  Country   Case   Filing      
        Appln   Patent   Grant     Docket   Name   Type   Type   Status  
ApplnNo   Date   Number   Date   Title  
94-239
  United States   Reg — Regular   Nat — National   Granted     8/537070    
29/09/1995     5618156     08/04/1997   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-240
  France   Reg — Regular   P/E — PCT/EPC romApplication   Granted     93902401.4
    18/01/1993   EP0620791   14/05/1997   VEHICLE WITH FRONT AND REAR STEERING
CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Germany   Reg — Regular   P/E — PCT/EPC Application   Granted     93902401.4  
  18/01/1993     69310713.8-08     14/05/1997   VEHICLE WITH FRONT AND REAR
STEERING CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Great Britain   Reg — Regular   P/E — PCT/EPC Application   Granted    
93902401.4     18/01/1993   EP0620791   14/05/1997   VEHICLE WITH FRONT AND REAR
STEERING CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  United States   Reg — Regular   Pct — Patent Cooperation Treat   Granted    
8/256614     18/01/1993     5533584     09/07/1996   VEHICLE WITH FRONT AND REAR
STEERING CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
97-476
  United States   Reg — Regular   Nat — National   Granted     9/204879    
19/02/2001     6308795     30/10/2001   RADIATOR MOUNTING ARRANGEMENT FOR A WORK
MACHINE\n
 
                                           
98-556
  Germany   Reg — Regular   Nat — National   Filed     19951498.4     26/10/1999
              QUICK COUPLER CONTROL SYSTEM “REGULAR APPLICATION FILED 1/12/99"\n
 
                                           
98-556
  United States   Reg — Regular   Nat — National   Granted     9/249652    
12/02/1999     6260357     17/07/2001   QUICK COUPLER CONTROL SYSTEM\n
 
                                           
98-723
  United States   Dsn — Design   Nat — National   Granted     29/132233    
06/11/2000     D444149     26/06/2001   JOY STICK\n
 
                                           
98-723
  United States   Dsn — Design   Nat — National   Granted     29/105483    
26/05/1999     D444468     03/07/2001   JOYSTICK\n  
98-782
  Germany   Reg — Regular   Nat — National   Filed     10012431.3     15/03/2000
              APPARATUS AND METHOD FOR PROVIDING COORDINATED CONTROL OF A WORK
IMPLEMENT\n
 
                                           
98-782
  Japan   Reg — Regular   Nat — National   Filed     2000-093281     30/03/2000
              APPARATUS AND METHOD FOR PROVIDING COORDINATED CONTROL OF A WORK
IMPLEMENT\n
 
                                           
98-782
  United States   Reg — Regular   Nat — National   Granted     9/282986    
31/03/1999     6374153     16/04/2002   APPARATUS AND METHOD FOR PROVIDING
COORDINATED CONTROL OF A WORK IMPLEMENT\n
 
                                           
98-784
  France   Reg — Regular   Nat — National   Filed     00/13330     18/10/2000  
            METHOD AND SYSTEM FOR CONTROLLING FLUID FLOW IN AN ELECTROHYDRAULIC
SYSTEM\nHAVING MULTIPLE HYDRAULI

38



--------------------------------------------------------------------------------



 



                                                  Country   Case   Filing      
        Appln   Patent   Grant     Docket   Name   Type   Type   Status  
ApplnNo   Date   Number   Date   Title  
98-784
  Great Britain   Reg — Regular   Nat — National   Granted     0024353.5    
05/10/2000     2356429     21/01/2004   METHOD AND SYSTEM FOR CONTROLLING FLUID
FLOW IN AN ELECTROHYDRAULIC SYSTEM\nHAVING MULTIPLE HYDRAULI
 
                                           
98-784
  United States   Reg — Regular   Nat — National   Granted     9/421185    
19/10/1999     6282891     04/09/2001   METHOD AND SYSTEM FOR CONTROLLING FLUID
FLOW IN AN ELECTROHYDRAULIC SYSTEM\nHAVING MULTIPLE HYDRAULI
 
                                           
99-137
  France   Reg — Regular   Nat — National   Filed     00/15616     01/12/2000  
            A BOOM EXTENSION AND BOOM ANGLE CONTROL FOR A MACHINE\n
 
                                           
99-137
  Great Britain   Reg — Regular   Nat — National   Granted     0029297.9    
01/12/2000     2357750     19/11/2003   A BOOM EXTENSION AND BOOM ANGLE CONTROL
FOR A MACHINE\n
 
                                           
99-137
  United States   Reg — Regular   Nat — National   Granted     9/453243    
02/12/1999     6434437     13/08/2002   A BOOM EXTENSION AND BOOM ANGLE CONTROL
FOR A MACHINE\n
 
                                           
99-138
  Great Britain   Reg — Regular   Nat — National   Granted     0028394.5    
22/11/2000     2357749     13/08/2003   AN ANGULAR VELOCITY CONTROL AND
ASSOCIATED METHOD FOR A BOOM OF A MACHINE\n
 
                                           
99-138
  United States   Reg — Regular   Nat — National   Granted     9/459160    
10/12/1999     6473679     29/10/2002   ANGULAR VELOCITY CONTROL AND ASSOCIATED
METHOD FOR A BOOM OF A MACHINE\n
 
                                           
99-195
  United States   Reg — Regular   Nat — National   Granted     9/535355    
24/03/2000     6425729     30/07/2002   ARRANGEMENT FOR CONTROLLING A WORK
MACHINE\n
 
                                           
86-220
  France   Dsn — Design   Nat — National   Granted     885767     16/09/1988    
267012     06/11/1989   TELESCOPIC MATERIAL HANDLING VEHICLE\n

The following patents/patent applications are inactive. However the inventions
are non-exclusively related to the B Series Telehandlers, and information
directly associated with these inventions may be provided.

39



--------------------------------------------------------------------------------



 



                                                  Country                      
Appln   Patent   Grant     Docket   Name   Case Type   Filing Type   Status  
ApplnNo   Date   Number   Date   Title  
00-630
  United States   Def — Defensive Publication   Nat — National   Inactive    
N/A     21/02/2001               ENGINE FRAME MOUNTING\n
 
                                           
00-710
  EPC   Reg — Regular   Epc — European Patent Case   Inactive     02008485.1    
15/04/2002               CENTER PIVOT STABILIZER APPARATUS\n
 
                                           
00-710
  United States   Reg — Regular   Nat — National   Inactive     9/894552    
28/06/2001               CENTER PIVOT STABILIZER APPARATUS\n
 
                                           
01-280
  France   Reg — Regular   Nat — National   Inactive     0351062     16/12/2003
              METHOD FOR CONTROLLING
A RAISE/EXTEND FUNCTION OF A WORK MACHINE
 
                                           
01-280
  United States   Reg — Regular   Nat — National   Inactive     10/323621    
18/12/2002               METHOD FOR CONTROLLING A RAISE/EXTEND FUNCTION OF A
WORK MACHINE
 
                                           
01-704
  United States   Def — Defensive Publication   Nat — National   Inactive    
N/A     30/05/2002               INTERNAL BOOM WEAR PAD WEAR INDICATOR\n*FILE
01-705 WAS DEFERRED AND COMBINED WITH THIS FILE\n
 
                                           
94-239
  EPC   Reg — Regular   Epc — European Patent Case   Inactive     93305075.9    
29/06/1993   EP0577388   21/01/1998   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Nat — National   Inactive     9522193.3    
30/10/1995               MATERIAL HANDLING MACHINE CAT PURCHASED FROM
D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Great Britain   Reg — Regular   Nat — National   Inactive     9213894.0    
30/06/1992     2268155     02/10/1996   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Italy   Reg — Regular   Epc — European Patent Case   Inactive     93305075.9  
  29/06/1993   EP0577388   21/01/1998   MATERIAL HANDLING MACHINE CAT PURCHASED
FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Spain   Reg — Regular   Epc — European Patent Case   Inactive     93305075.9  
  29/06/1993     2111131     21/01/1998   MATERIAL HANDLING MACHINE CAT
PURCHASED FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-239
  Sweden   Reg — Regular   Epc — European Patent Case   Inactive     93305075.9
    29/06/1993   EP0577388   21/01/1998   MATERIAL HANDLING MACHINE CAT
PURCHASED FROM D.J.\nINDUSTRIES LTD., GBRI IN 1994\n

40



--------------------------------------------------------------------------------



 



                                                  Country                      
Appln   Patent   Grant     Docket   Name   Case Type   Filing Type   Status  
ApplnNo   Date   Number   Date   Title  
94-239
  United States   Reg — Regular   Nat — National   Inactive     8/085012    
29/06/1993               MATERIAL HANDLING MACHINE CAT PURCHASED FROM
D.J.\nINDUSTRIES LTD., GBRI IN 1994\n
 
                                           
94-240
  Belgium   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4
    18/01/1993   EPO620791   14/05/1997   VEHICLE WITH FRONT AND REAR STEERING
CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Denmark   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4
    18/01/1993               VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  EPC   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4    
18/01/1993   EP0620791   14/05/1997   VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Great Britain   Reg — Regular   Nat — National   Inactive     9200966.1    
17/01/1992     2263451     17/05/1995   VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Ireland   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4
    18/01/1993     E73945     14/05/1997   VEHICLE WITH FRONT AND REAR STEERING
CAT PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Italy   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4  
  18/01/1993               VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Netherland   Reg — Regular   P/E — PCT/EPC Application   Inactive    
93902401.4     18/01/1993               VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  PCT   Reg — Regular   Pct — Patent Cooperation Treat   Inactive     93/00101  
  18/01/1993               VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
94-240
  Sweden   Reg — Regular   P/E — PCT/EPC Application   Inactive     93902401.4  
  18/01/1993   EP0620791   14/05/1997   VEHICLE WITH FRONT AND REAR STEERING CAT
PURCHASED\nFROM D.J. INDUSTRIES LTD, GBRI IN 1994\n
 
                                           
97-783
  United States   Def — Defensive Publication   Nat — National   Inactive    
N/A     09/12/1999               TELESCOPIC MATERIAL HANDLER POWERTRAIN
ARRANGEMENT\n
 
                                           
99-138
  France   Reg — Regular   Nat — National   Inactive     00/16036     08/12/2000
              ANGULAR VELOCITY CONTROL AND ASSOCIATED METHOD FOR A BOOM OF A
MACHINE\n

41



--------------------------------------------------------------------------------



 



                                                  Country                      
Appln   Patent   Grant     Docket   Name   Case Type   Filing Type   Status  
ApplnNo   Date   Number   Date   Title  
99-195
  Great Britain   Reg — Regular   Nat — National   Inactive     0106085.4    
13/03/2001               ARRANGEMENT FOR CONTROLLING A WORK MACHINE\n

In addition to the intellectual property listed above, the Common Intellectual
Property includes know-how, trade secrets, drawings, written documentation, and
written manufacturing processes that are non-exclusive to the B
Series Telehandlers or Compact Telehandlers but necessary to manufacture the B
Series Telehandlers or Compact Telehandlers, but excluding any and all
intellectual property, including inventions (whether patentable or not),
patents, patent applications, know-how, trade secrets, and copyrights (i) owned
by, licensed by, or otherwise comprising proprietary information of a third
party, (ii) pertaining to parts or components sold or to be sold to JLG by
Caterpillar under the Component Supply Agreement, (iii) accessories to the B
Series Telehandlers or Compact Telehandlers, or (iv) any software design,
development, or analysis tools unless expressly identified in this Agreement.
“Restricted Common Intellectual Property” means all Common Intellectual Property
related to hydraulics, electronics or a cab.

42



--------------------------------------------------------------------------------



 



EXHIBIT E
LISTED MANUFACTURERS
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
[   ]
Additional Listed Manufacturers
At Caterpillar’s election, a manufacturer may be added to the above list on this
Exhibit E or the list on Exhibit F if such manufacturer produces products which
compete directly with Caterpillar products and such manufacturer has (i) total,
worldwide sales in excess of $5,000,000,000 (which number shall be adjusted for
inflation beginning in 2010 using the Producers Price Index published by the
United States Bureau of Labor Statistics (or a successor index)), or (ii) a
market share of 20% or more in any single product market (including for the
avoidance of doubt the telehandler product market) in which it is competing with
Caterpillar in any of the North American, South American, European (including
Africa and the Middle East), or Asian-Pacific markets (such manufacturer an
“Additional Listed Manufacturer”).

43



--------------------------------------------------------------------------------



 



EXHIBIT F
LISTED COMPETITORS
Listed Competitors:
Volvo
Komatsu
Terex
CNH
Deere
Ingersoll Rand
JCB
Cummins
Termination fee:

         
25th to 36th month following the EAME Transition Date
  $ 20,000,000  
37th to 48th month following the EAME Transition Date
  $ 10,000,000  
49th to 60th month following the EAME Transition Date
  $ 5,000,000  
60th month and after following the EAME Transition Date
  $ 0  

44



--------------------------------------------------------------------------------



 



EXHIBIT G
JLG’S STANDARD WARRANTY
JLG Industries, Inc. (“JLG”) warrants its new products made by it to be free
from defects in material or workmanship for twelve (12) months from the date of
initial sale, lease, rental or other disposition of such products.
JLG warrants its Models 450A and 450AJ Aerial Work Platform Boom Lifts to be
free from defects in material or workmanship for twenty-four (24) months from
the date of initial sale, lease, rental or other disposition of such products.
In addition, JLG further warrants the structural elements of each of the new
products made by it, as defined in its then current warranty policies and
procedures, to be free from defects in material or workmanship for five
(5) years from the date of initial sale, lease, rental or other disposition of
such product.
JLG further warrants the powertrain of each of the new telescopic handlers made
by it, as defined in its then current warranty policies and procedures, to be
free from defects in material and workmanship for twenty-four (24) months.
JLG agrees only to repair or replace at its own expense, F.O.B. the place or
places of manufacture, any part or parts of the product found to be defective in
material or workmanship, provided JLG is notified of such defect or defects
within the applicable warranty period and given a reasonable time to correct the
defect. In no case shall any warranty extend to defects in materials,
components, or services furnished by third parties. Defects caused by chemical
action or the presence of abrasive materials and defects arising following the
operation beyond rated capacity or the improper use or application of any
products shall not be considered defects within the scope of this warranty. If
any repairs or alterations are made or any parts are replaced during the
applicable warranty periods by anyone other than JLG or an entity authorized by
JLG in accordance with authorized JLG service manuals or with parts,
accessories, or attachments other than authorized by JLG for use in its
products, customer shall pay for such repairs or parts without recourse against
JLG, and JLG shall be relieved of responsibility for fulfillment of this
warranty with respect to such repairs, alterations, or replacements so made.
JLG’s obligations under this warranty shall at all times be subject to its then
current warranty policies and procedures. The above mentioned warranty shall not
apply to replacement or service parts made and sold by JLG. Routine maintenance,
routine maintenance items and minor adjustments are excluded from this warranty.
Certain components such as engines, tires, and batteries, which may be a part of
the product are not manufactured or warranted by JLG. Any applicable warranty
for such components is provided through the original manufacturer of the
component or its distributor organization.
Under no circumstances shall JLG be liable for any consequential or special
damages which any person or entity may incur or claim to incur as a result of
any defect in the product or in any correction or alteration thereof made or
furnished by JLG or others. “Consequential” or “special damage” includes, but is
not limited to costs of transportation, lost sales, lost orders, lost profits,
lost income, increased over head, labor and material costs, and cost of
manufacturing variances and operational inefficiencies. JLG’s maximum liability
under this warranty shall be the purchase price paid to JLG with respect to the
product to which such warranty is claimed.
This warranty constitutes JLG’s entire and exclusive warranty as to the product
and is the sole and exclusive remedy for product defects in material and
workmanship. JLG does not assume (and has not authorized any other person to
assume on its behalf) any other warranty or liability in connection with any
product covered by this warranty. JLG EXPRESSLY DISCLAIMS ANY AND ALL OTHER
WARRANTIES OF ANY KIND WHATSOEVER AS TO THE PRODUCT FURNISHED HEREUNDER,
INCLUDING BUT NOT LIMITED TO ANY EXPRESS WARRANTIES, EXCEPT FOR THE EXCLUSIVE
WARRANTY PROVIDED HEREIN, OR IMPLIED WARRANTIES AS TO MERCHANTABILITY, OR
FITNESS FOR ANY PARTICULAR PURPOSE.
This warranty shall be void, if, upon the occurrence of any incident involving
any product made by JLG and resulting in any personal injury or property damage,
customer shall fail to notify JLG within 48 hours of such occurrence or permit
JLG and its representatives to have immediate access to such product and all
records of or within the control of customer relating to the product and
occurrence.

45



--------------------------------------------------------------------------------



 



EXHIBIT H
B SERIES DESIGN CHANGES

                  Title   Type   Tarqet Batch
  1
  TH-COMM Dead Engine Lower improvement (production)   CPI   06-03-TH
  2
  TH-B SPN IGUS chain breaking   CPI   06-32-TH
  3
  Frame level Interlock- TH360 to TH460 + LSI CUTOUT   CPI   06-03-TH
  4
  TH-B SPN 220/330 boom wear pad retention method   CPI   05-51-TH
  5
  TH-B SPN Tele Cylinders Leaking   CPI   05-43-TH
  6
  TH-B SPN Sound suppression for engine bay, coming unstuck   CPI   06-11-TH
  7
  TH-B SPN CAB HEATER VALVE AS OUT OF ADJUSTMENT & LEAKS   CPI   05-43-TH
  8
  TH-B SPN FORK TILT CYLINDER   CPI   N/A
  9
  TH-B SPN Shim Material too Soft   CPI   05-51-TH
10
  TH-B SPN Alternative Bolts For Shimming   CPI   05-47-TH
11
  TH-B SPN B-Series Parking Brake Installation   CPI   06-27-TH
12
  TH-B SPN Linkage Bearings   CPI   06-27-TH
13
  TH-B SPN Extension and Retraction Pulleys and Bearings   CPI   06-27-TH
14
  TH-B SPN WEAR STRIP INSERTS   CPI   05-51-TH
15
  TH-B TH220B ‘Plus’ — increased capacity CPI issue   CPI   06-32-TH
16
  TH-B SPN LSI sensor lead wearing and being trapped   CPI   05-43-TH
17
  TH-B SPN Dash Cluster letting in water   CPI   N/A
18
  TH-B SPN Torque Convertor failures   CPI   N/A

46



--------------------------------------------------------------------------------



 



EXHIBIT I
CATERPILLAR JANUARY 2005 PRICES

47



--------------------------------------------------------------------------------



 



Summary of Telehandler Dealer Net Net
Europe

                  Model   M A Description   [ ]   [ ]   [ ]
TH220 EAME MA3
  Construction   [ ]   [ ]   [ ]
TH220 EAME MA5
  Premium   [ ]   [ ]   [ ]
TH330 EAME MA3
  Construction   [ ]   [ ]   [ ]
TH330 EAME MA5
  Premium   [ ]   [ ]   [ ]
TH340 EAME
  Hewdon   [ ]   [ ]   [ ]
TH350 EAME MA3
  Construction   [ ]   [ ]   [ ]
TH360 EAME MA3
  Construction   [ ]   [ ]   [ ]
TH460 EAME MA3
  Construction   [ ]   [ ]   [ ]
TH560 EAME MA4
  ConstructionPlus   [ ]   [ ]   [ ]
TH580 EAME MA3
  Construction   [ ]   [ ]   [ ]

48